Exhibit 10.4

Execution Version

ABL INTERCREDITOR AGREEMENT

dated as of May 21, 2013

among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent

under the ABL Credit Agreement,

and

DEUTSCHE BANK AG NEW YORK BRANCH

as the Term Administrative Agent

under the Term Credit Agreement

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINITIONS

     1   

1.1

  

UCC Definitions

     1   

1.2

  

Other Defined Terms

     1   

1.3

  

Terms Generally

     13   

SECTION 2.

  

TERM PRIORITY COLLATERAL

     14   

2.1

  

Lien Priorities

     14   

2.2

  

Exercise of Remedies

     15   

2.3

  

Payments Over

     17   

2.4

  

Other Agreements

     17   

2.5

  

Insolvency or Liquidation Proceedings

     20   

2.6

  

Reliance; Waivers; Etc.

     22   

SECTION 3.

  

ABL PRIORITY COLLATERAL

     24   

3.1

  

Lien Priorities

     24   

3.2

  

Exercise of Remedies

     25   

3.3

  

Payments Over

     27   

3.4

  

Other Agreements

     27   

3.5

  

Insolvency or Liquidation Proceedings

     33   

3.6

  

Reliance; Waivers; Etc.

     35   

SECTION 4.

  

COOPERATION WITH RESPECT TO ABL PRIORITY COLLATERAL AND TERM PRIORITY COLLATERAL

     37   

4.1

  

Access to Information

     37   

4.2

  

Non-Exclusive License to Use Intellectual Property

     37   

4.3

  

Rights of Access and Use

     38   

4.4

  

Grantor Consent

     39   

4.5

  

Indemnification by the ABL Agent and ABL Secured Parties

     39   

4.6

  

Indemnification by Term Representatives and Term Secured Parties

     39   

4.7

  

Payments by the ABL Agent

     40   

SECTION 5.

  

APPLICATION OF PROCEEDS

     40   

5.1

  

Application of Proceeds in Distributions by the Designated Term Representative

     40   

5.2

  

Application of Proceeds in Distributions by the ABL Agent

     41   

5.3

  

Letters of Credit

     42   

SECTION 6.

  

MISCELLANEOUS

     42   

6.1

  

Conflicts

     42   

6.2

  

Effectiveness; Continuing Nature of this Agreement; Severability

     42   

6.3

  

Amendments; Waivers; Additional Debt

     43   

6.4

  

Information Concerning Financial Condition of any Borrower and its Subsidiaries

     43   

6.5

  

Submission to Jurisdiction; Waivers

     44   

6.6

  

Notices

     44   

6.7

  

Further Assurances

     44   

 

-i-



--------------------------------------------------------------------------------

          Page  

6.8

  

APPLICABLE LAW

     45   

6.9

  

Binding on Successors and Assigns

     45   

6.10

  

Specific Performance

     45   

6.11

  

Headings

     45   

6.12

  

Counterparts

     45   

6.13

  

Authorization; No Conflict

     45   

6.14

  

No Third Party Beneficiaries

     45   

6.15

  

Provisions Solely to Define Relative Rights

     45   

6.16

  

Additional Grantors

     46   

6.17

  

Avoidance Issues

     46   

6.18

  

ABL Intercreditor Agreement

     46   

6.19

  

Separate Grants of Security and Separate Classification

     46   

Exhibit A

  

Form of ABL Intercreditor Agreement Joinder

  

Exhibit B

  

Form of ABL Intercreditor Agreement Consent

  

 

-ii-



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT is dated as of May 21, 2013, and is among WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as ABL Agent (as defined
below), DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as the Term
Administrative Agent (as defined below) and each additional Representative that
may become a party hereto.

RECITALS:

WHEREAS, Oneida Ltd., a Delaware corporation (“Oneida”), Anchor Hocking, LLC, a
Delaware limited liability company (“Anchor” and, together with Oneida, the
“Borrowers” as hereinafter further defined) and Universal Tabletop, Inc., a
Delaware corporation (“Tabletop”), and certain subsidiaries of Tabletop
(together with Tabletop, each a “Guarantor” and, collectively, the “Guarantors”
as hereinafter further defined), have entered into that certain Second Amended
and Restated Loan and Security Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “ABL Credit Agreement”), with the lenders from
time to time party thereto (the “ABL Lenders”), Wells Fargo Bank, National
Association, as the administrative and collateral agent (in such capacities and
together with its successors and assigns in such capacities, the “ABL Agent”),
and the other agents party thereto. The obligation of the Borrowers to repay
such loans and other financial accommodations under the ABL Credit Agreement is
guaranteed by the Guarantors;

WHEREAS, the Borrowers and Tabletop have entered into that certain Term Loan
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Term Credit Agreement,” and, together with the ABL Credit Agreement, the
“Credit Agreements”), with the lenders party thereto (the “Term Lenders” and,
together with the ABL Lenders, the “Credit Parties”), Deutsche Bank AG New York
Branch, as the administrative agent (in such capacity and together with its
successors and assigns in such capacity, the “Term Administrative Agent,” and,
together with the ABL Agent, the “Collateral Agents”), and the other agents
party thereto, pursuant to which such lenders have agreed to make term loans to
the Borrowers. The obligation of the Borrowers to repay such term loans under
the Term Credit Agreement is guaranteed by the Guarantors;

WHEREAS, the Borrowers and the Guarantors intend to secure the ABL Obligations
under the ABL Credit Agreement and any other ABL Documents (including any
Permitted Refinancing thereof) with a First Priority Lien on the ABL Priority
Collateral and a Second Priority Lien on the Term Priority Collateral; and

WHEREAS, the Borrowers and the Guarantors intend to secure the Term Obligations
under the Term Credit Agreement and any other Term Documents (including any
Permitted Refinancing thereof) with a First Priority Lien on the Term Priority
Collateral and a Second Priority Lien on the ABL Priority Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions.

1.1 UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Financial Assets, Fixtures, Goods, General Intangibles, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Money, Payment
Intangibles, Promissory Notes, Proceeds, Records, Securities, Securities
Accounts, Security Entitlements, Supporting Obligations, and Tangible Chattel
Paper.

1.2 Other Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:

“ABL Agent” shall have the meaning assigned to that term in the recitals to this
Agreement and shall include any successor thereto as well as any Person
designated as the “Agent,” “Administrative Agent” or “Collateral Agent” under
any ABL Credit Agreement and includes any New ABL Agent to the extent set forth
in Section 3.4(f).



--------------------------------------------------------------------------------

“ABL Agent Advances” shall mean the “Agent Advances” under, and as defined in,
the ABL Credit Agreement as in effect on the date hereof

“ABL Availability” shall mean, at any time, the aggregate amount of the
revolving loans, letter of credit accommodations and other financial
accommodations available to the Grantors from the ABL Lenders based solely on
the applicable percentages (as in effect on the date hereof or higher
percentages, as amended with the consent of Term Administrative Agent (acting
pursuant to the direction of the “Required Lenders” as such quoted term is
defined in the Term Loan Agreement), or lower percentages, as amended without
the consent of Term Administrative Agent, and without regard to any limitation
based on the revolving loan commitment) of Eligible Accounts and Eligible
Inventory (as such terms are defined in the ABL Credit Agreement as in effect on
the date hereof or as the terms may be amended from time to time if the effect
of such amendment is not to increase the amount of ABL Availability), determined
without regard to any revolving loans, letter of credit accommodations or other
financial accommodations (including Cash Management Obligations) then
outstanding, but after giving effect to the Reserves (other than any Bank
Product Reserve Amount (as defined in the ABL Credit Agreement as in effect on
the date hereof)).

“ABL Bank Products Affiliate” shall mean ABL Agent or any other ABL Lender or
any Affiliate of Wells Fargo or any other ABL Lender that has entered into a
Bank Products Agreement with any Grantor or any of its Affiliates with the
obligations of such Grantor or any of its Affiliates thereunder being secured by
one or more ABL Security Documents.

“ABL Credit Agreement” shall have the meaning set forth in the recitals hereto.

“ABL Documents” shall mean (a) the ABL Credit Agreement and the other Loan
Documents (as defined in the ABL Credit Agreement), including the ABL Security
Documents and (b) each of the other agreements, documents and instruments
providing for or evidencing any ABL Obligations (including any Permitted
Refinancing of any ABL Obligations), and any other document or instrument
executed or delivered at any time in connection with any ABL Obligations
(including any Permitted Refinancing of any ABL Obligations), together with any
amendments, replacements, modifications, extensions, renewals or supplements to,
or restatements of, any of the foregoing.

“ABL Hedging Affiliate” shall mean any ABL Lender or any Affiliate of any ABL
Lender that has entered into a Hedge Agreement with any Grantor or any of its
Affiliates with the obligations of such Grantor or any of its Affiliates
thereunder being secured by one or more ABL Security Documents.

“ABL Intercreditor Agreement Consent” shall mean an agreement substantially in
the form of Exhibit B.

“ABL Intercreditor Agreement Joinder” shall mean an agreement substantially in
the form of Exhibit A.

“ABL Lenders” shall have the meaning set forth in the recitals hereto.

“ABL Obligations” shall mean (a) all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to the ABL
Secured Parties or any of them, under any ABL Document (including any ABL
Document in respect of a Permitted Refinancing of any ABL Obligations), whether
for principal, premium, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to the Borrowers and the
Guarantors or any of their Subsidiaries, would have accrued on any ABL
Obligation (including any Permitted Refinancing of any ABL Obligations), whether
or not a claim is allowed against such Person for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under (and obligations to
cash collateralize and fees) letters of credit, fees, expenses, indemnification
or otherwise, and (b) all Cash Management Obligations; provided, that, “ABL
Obligations”, shall not include (i) loans, letter of credit accommodations and
Cash Management Obligations in excess of the Maximum ABL Obligations,
(ii) default interest (but not any other interest) and loan fees, each arising
from or related to an Event of Default, that are disallowed in any Insolvency or
Liquidation Proceeding with respect to any Borrower or any other Grantor, or
(iii) any prepayment premium or any similar fee payable to the ABL Agent and/or
the ABL Lenders or any other ABL Secured Party pursuant to the ABL Documents.
The foregoing limitations shall not apply to, and the term “ABL Obligations”
shall include, (x) obligations

 

-2-



--------------------------------------------------------------------------------

consisting of interest and fees (in each case, as calculated with respect to the
ABL Obligations up to the Maximum ABL Obligations, but excluding the default
interest and fees described in clause (ii) above), (y) Enforcement Expenses and
(z) Indemnity Amounts.

“ABL Permitted Liens” shall mean the “Permitted Liens” under, and as defined in,
the ABL Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement.

“ABL Priority Collateral” shall mean Collateral consisting of the following:

(1) all Accounts that arise from the sale, leasing, licensing, assignment or
other disposition of Inventory or any other ABL Priority Collateral or from
services rendered or to be rendered but for purpose of this clause (1) excluding
rights to payment for any property constituting Term Priority Collateral which
has been or is to be sold, leased, licensed, assigned or otherwise disposed of;

(2) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper);

(3) (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein and (y) all
Securities, Security Entitlements, and Securities Accounts, in each case, solely
to the extent constituting cash or Cash Equivalents or representing a claim to
Cash Equivalents, but in any event and regardless of the foregoing clauses
(x) and (y), excluding all identifiable Proceeds of any Term Priority
Collateral;

(4) all Inventory;

(5) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (4), all Documents, Commercial Tort Claims,
General Intangibles (other than Pledged Equity Interests, goodwill and
Intellectual Property), Instruments (including, without limitation, Promissory
Notes), and Letter of Credit Rights; provided, that, to the extent any of the
foregoing also relates to Term Priority Collateral, only that portion related to
the items referred to in the preceding clauses (1) through (4) shall be included
in the ABL Priority Collateral;

(6) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (5), all Supporting Obligations; provided, that,
to the extent any of the foregoing also relates to Term Priority Collateral only
that portion related to the items referred to in the preceding clauses
(1) through (5) shall be included in the ABL Priority Collateral;

(7) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists, engineer drawings, and Records,
whether tangible or electronic, which contain any information relating to any of
the foregoing); provided that, to the extent any such books and Records also
relate to Term Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) through (6) as being included in the
ABL Priority Collateral shall be included in the ABL Priority Collateral; and

(8) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, securities, financial assets and deposit
accounts directly received as Proceeds of any ABL Priority Collateral (such
proceeds, “ABL Priority Proceeds”); provided, that, no Proceeds of ABL Priority
Proceeds will constitute ABL Priority Collateral unless such Proceeds of ABL
Priority Proceeds would otherwise constitute ABL Priority Collateral.

For purposes of clarification, and notwithstanding anything to the contrary set
forth in this Agreement, (i) except as expressly set forth above, Intellectual
Property shall not constitute ABL Priority Collateral, but instead shall
constitute Term Priority Collateral, (ii) the Proceeds of business interruption
insurance shall constitute ABL Priority Collateral, and (iii) any Inventory that
is or becomes branded, or produced through the use or other application of, any
Intellectual Property, whether pursuant to the exercise of rights pursuant to
Section 4.2, or otherwise, shall constitute ABL Priority Collateral, and no
proceeds arising from any Disposition of any such Inventory shall be, or be
deemed to be, attributable to Term Priority Collateral.

 

-3-



--------------------------------------------------------------------------------

“ABL Secured Parties” shall mean the ABL Lenders (including, in any event, each
letter of credit issuer and each swingline lender), any Bank Product Provider
(as defined in the ABL Credit Agreement), each ABL Bank Products Affiliate, each
ABL Hedging Affiliate and the ABL Agent and shall include all former ABL
Lenders, Bank Product Providers and administrative agents under the ABL Credit
Agreement to the extent that any ABL Obligations owing to such Persons were
incurred while such Persons were ABL Lenders, Bank Product Providers or the
administrative agent under the ABL Credit Agreement and such ABL Obligations
have not been paid or satisfied in full and all new ABL Secured Parties to the
extent set forth in Section 3.4(f).

“ABL Security Document” shall mean (a) the ABL Credit Agreement and any other
“Security Agreement” (as defined in the ABL Credit Agreement) executed and
delivered by any Borrower or any other Grantor in connection therewith and
(b) any other agreement, document or instrument pursuant to which a Lien is
granted by one or more of the Borrowers or any other Grantor securing any ABL
Obligations (including any Permitted Refinancing of any ABL Obligations) or
under which rights or remedies with respect to such Liens are governed, together
with any amendments, replacements, modifications, extensions, renewals or
supplements to, or restatements of, any of the foregoing, to the extent
permitted hereby.

“ABL Standstill Period” shall have the meaning set forth in Section 2.2(a)(i).

“Additional Term Obligations” means any indebtedness that is issued or
guaranteed by any Grantor (other than indebtedness and guarantees under the Term
Credit Agreement) which indebtedness and guarantees are secured by the
Collateral (or a portion thereof) on a pari passu basis with the Term
Obligations under the Term Credit Agreement; provided, however, that (i) such
indebtedness is permitted to be incurred, secured and guaranteed on such basis
by this Agreement and by each ABL Document and each Term Document in effect at
the time of such incurrence and (ii) the Representative for the holders of such
indebtedness shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 6.03(b) hereof.

“Additional Term Documents” means with respect to any series, issue or class of
Additional Term Obligations, the promissory notes, indentures, credit
agreements, Term Security Documents, guarantees or other operative agreements
evidencing or governing such indebtedness.

“Additional Term Secured Parties” means with respect to any series, issue or
class of Additional Term Obligations, the holders of such Additional Term
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Term Documents and the beneficiaries of
each indemnification obligation undertaken by any Grantor under any related
Additional Term Documents.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power (a) to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, that,
neither any Agent nor any Credit Party (nor any Affiliate thereof) shall be
considered an Affiliate of any Borrower or any Subsidiary thereof.

“Agreement” shall mean this ABL Intercreditor Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.

“Bank Products Agreement” shall mean any agreement in respect of any one or more
of the following types of services or facilities extended to any Grantor or any
of its Affiliates by an ABL Lender or any ABL Hedging Affiliate or a Term
Lender, or any Affiliate of any such ABL Lender or Term Lender in reliance on
such ABL Lender’s or Term Lender’s agreement to indemnify such Affiliate:
(a) Hedging Agreements, (b) treasury management services, (c) foreign exchange
contracts and (d) any other Cash Management Products.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code, and any similar federal or
state or non-U.S. law or statute for the supervision, administration or relief
of debtors, including bankruptcy or insolvency laws.

“Borrowers” shall mean, collectively, (a) Oneida Ltd., a Delaware corporation,
(b) Anchor Hocking, LLC, a Delaware limited liability company and (c) any other
person that at any time after the date hereof becomes a party to the ABL Credit
Agreement or the Term Loan Credit Agreement as a Borrower, and (d) their
respective successors and assigns; sometimes being referred to herein
individually as a “Borrower.”

“Borrowing Base” shall have the meaning set forth in the ABL Credit Agreement,
as in effect on the date hereof and as amended in accordance with the terms of
this Agreement.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

“Capitalized Lease Obligation” shall mean, with respect to any Person, that
portion of any obligation of such Person as lessee under a lease which at the
time would be required to be capitalized on the balance sheet of such lessee in
accordance with GAAP.

“Cash Management Products” shall mean Bank Products (as defined in the ABL
Credit Agreement (or a comparable provision of a loan or credit agreement the
debt under which Refinances the ABL Obligations)), including, without
limitation, any one or more of the following types of services or facilities
extended to any of the Grantors or their Affiliates by the ABL Agent, any Bank
Product Provider (as defined in the ABL Credit Agreement) or any Affiliate of
the ABL Agent or an ABL Lender in reliance on the ABL Agent’s or such ABL
Lender’s agreement to indemnify such Affiliate: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) stored value cards, (e) purchase
cards (including so-called “procurement cards” or “P-cards”), (f) transactions
under Hedging Agreements; or (g) cash management or related services including
treasury, depository, return items, overdraft, controlled disbursement, netting,
merchant store value cards, e-payables services, electronic funds transfer,
interstate depository network, automatic clearing house transfer (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system).

“Cash Management Obligations” shall mean Obligations (as defined in the ABL
Credit Agreement) in respect of Bank Products (as defined in the ABL Credit
Agreement (or a comparable provision of a loan or credit agreement the debt
under which Refinance the ABL Obligations evidenced by the ABL Credit
Agreement)), including, without limitation, any and all obligations, liabilities
and indebtedness of every kind, nature and description owing by any Grantor to
the ABL Agent, any ABL Bank Products Affiliate or any of its Affiliates in
respect of any Cash Management Products, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, including principal, interest, charges, fees, costs,
indemnities and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
ABL Documents or after the commencement of any Insolvency or Liquidation
Proceeding with respect to any Grantor (and including, without limitation, the
payment of interest which would accrue and become due but for the commencement
of such Insolvency or Liquidation Proceeding, whether or not such interest is
allowed or allowable in whole or in part in any such Insolvency or Liquidation
Proceeding).

“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor or Secured Party consisting of cash and checks.

 

-5-



--------------------------------------------------------------------------------

“Collateral” shall mean all property (whether real, personal, movable or
immovable) with respect to which any security interests have been granted (or
purported to be granted) by any Grantor pursuant to any ABL Security Document or
Term Security Document.

“Collateral Agents” shall have the meaning set forth in the recitals hereto.

“Common Mortgaged Collateral” shall mean any Collateral consisting of real
property in which a security interest is purported to be created pursuant to a
mortgage in favor of the Term Administrative Agent for the benefit of the Term
Secured Parties and the ABL Secured Parties.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
that, the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
lesser of (x) the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith and (y) the stated amount of such Contingent Obligation.

“Credit Agreements” shall have the meaning set forth in the recitals hereto.

“Credit Party” shall have the meaning set forth in the recitals hereto.

“Defaulting ABL Secured Party” shall have the meaning set forth in
Section 3.4(g)(iv).

“Designated Term Representative” means (i) the Term Administrative Agent, until
such time as the Discharge of Term Obligations with respect to the Term Credit
Agreement has occurred, and (ii) thereafter, the Term Representative designated
from time to time by the Term Instructing Group, in a written notice to the ABL
Agent and the Grantors hereunder, as the “Designated Term Representative” for
purposes hereof.

“DIP Financing” shall mean providing any Borrower or any other Grantor financing
under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law.

“Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 3.4(f), the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit that would
constitute ABL Obligations;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all ABL Obligations (other than any undrawn letters of credit);

(c) discharge or cash collateralization (at one hundred five percent (105%) of
the aggregate undrawn amount) of all outstanding letters of credit constituting
ABL Obligations;

 

-6-



--------------------------------------------------------------------------------

(d) discharge or cash collateralization (in accordance with the ABL Documents)
of all outstanding Cash Management Obligations constituting ABL Obligations; and

(e) payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the termination, expiration, discharge and/or cash
collateralization set forth in clauses (a) through (d) above have occurred
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made at such time); provided, that for purposes of the
definition of “ABL Agent,” the term “Discharge of ABL Obligations” shall mean
all ABL Obligations including the payment in full of ABL Obligations in excess
of the Maximum ABL Obligations.

“Discharge of Term Obligations” shall mean, except to the extent otherwise
provided in Section 2.4(f), the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit that would
constitute Term Obligations;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Term Obligations; and

(c) payment in full in cash of all other Term Obligations that are outstanding
and unpaid at the time the termination, expiration and discharge set forth in
clauses (a) and (b) above have occurred (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time).

“Disposition” shall mean any sale, transfer, license, lease or other Disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Eligible Term Purchaser” shall have the meaning set forth in Section 3.4(g)(i).

“Enforcement Expenses” shall mean all costs, expenses or fees (including fees
incurred by any Collateral Agent or any attorneys or other agents or consultants
retained by such Collateral Agent) that any Collateral Agent or any other
Secured Party may suffer or incur after the occurrence of an Event of Default on
account or in connection with (a) the repossession, storage, repair, appraisal,
insuring, completion of the manufacture of, preparing for sale, advertising for
sale, selling, collecting or otherwise preserving or realizing upon any
Collateral, (b) the settlement or satisfaction of any prior Lien or other
encumbrance upon any Collateral, (c) the exercise of rights under Section 4,
including, without limitation, any amounts payable pursuant to Sections 4.5, 4.6
and 4.7, (d) the enforcement of any of the ABL Documents or the Term Documents,
as the case may be, or the collection of any of the ABL Obligations or the Term
Obligations, as the case may be, or (e) any Insolvency or Liquidation
Proceeding. Notwithstanding the foregoing, any and all loans, advances or other
financial accommodations made by the ABL Agent pursuant to Section 2.2(i) of the
ABL Credit Agreement (or any comparable provision of any agreement, document or
instrument providing for or evidencing any Refinancing of any ABL Obligations)
shall constitute loans, advances and financial accommodations subject to the
limit specified therefor in the definition of Maximum ABL Obligations and not
the “Enforcement Expenses” of the ABL Agent or any other ABL Secured Party.

“Event of Default” shall mean as such term is defined in the ABL Credit
Agreement or Term Credit Agreement, as the context may require.

“First Priority” shall mean, (a) with respect to any Lien purported to be
created on any ABL Priority Collateral to secure the ABL Obligations pursuant to
any ABL Security Document, that such Lien is prior in right to any other Lien
thereon, other than any ABL Permitted Liens (excluding ABL Permitted Liens as
described in clause (a) of the definition of Permitted Liens set forth in the
ABL Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement) applicable to such ABL Priority
Collateral which as a matter of law have priority over the respective Liens on
such ABL Priority Collateral created pursuant to the relevant

 

-7-



--------------------------------------------------------------------------------

ABL Security Document and (b) with respect to any Lien purported to be created
on any Term Priority Collateral to secure the Term Obligations pursuant to any
Term Security Document, that such Lien is prior in right to any other Lien
thereon, other than any Term Permitted Liens (excluding Term Permitted Liens as
described in Section 7.01(a)(i) of the Term Credit Agreement as in effect on the
date hereof and as amended in accordance with the terms of this Agreement)
applicable to such Term Priority Collateral which as a matter of law have
priority over the respective Liens on such Term Priority Collateral created
pursuant to the relevant Term Security Document.

“Fiscal Year” shall mean the fiscal year of Tabletop and its Subsidiaries ending
on December 31st of each year.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States of America accounting profession).

“Grantors” shall mean the Borrowers and the Guarantors and each of their
respective Subsidiaries that have executed and delivered, or may from time to
time hereafter execute and deliver, an ABL Security Document or a Term Security
Document.

“Guarantors” shall mean the collective reference to (a) Tabletop, (b) any
Subsidiary of Tabletop or any other Person who becomes a guarantor of either the
Term Obligations or the ABL Obligations and (c) their respective successors and
assigns; sometimes being referred to herein individually as a “Guarantor.”

“Hedging Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Grantor, on the one
hand, and a third party, on the other hand, which provides for an interest rate,
credit or equity swap, cap, floor, collar, forward foreign exchange transaction,
currency swap, cross currency rate swap, currency option, or any combination of,
or option with respect to, these or similar transactions, for the purpose of
hedging such Grantor’s exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security or currency valuations.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(b) the maximum amount available to be drawn or paid under all letters of
credit, bankers’ acceptances, bank guaranties and similar obligations issued for
the account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f) or (g) of this definition secured by any Lien on any property
owned by such Person, whether or not such indebtedness has been assumed by such
Person (provided that, if the Person has not assumed or otherwise become liable
in respect of such indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of the amount thereof or the fair market value of the
property to which such Lien relates as determined in good faith by such Person),
(d) the aggregate amount of all Capitalized Lease Obligations of such Person,
(e) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (f) all Contingent Obligations of such Person, (g) all obligations,
calculated on a basis satisfactory to the Secured Parties and in accordance with
accepted practice, under any Hedging Agreement or under any similar type of
agreement and (h) obligations arising under any off-balance sheet liability
retained in connection with asset securitization programs, synthetic leases,
sale and leaseback transactions or other similar obligations arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries.

“Indemnity Amount” shall mean on any date, the amount required to be paid by any
Grantors to any Collateral Agent or any other Secured Party on such date
pursuant to any indemnity provision contained in the ABL Documents or the Term
Documents, as the case may be.

“Insolvency or Liquidation Proceeding” shall mean any of the following: (a) the
filing by any Grantor of a voluntary petition in bankruptcy under any provision
of any bankruptcy law (including the Bankruptcy Code) or a petition to take
advantage of any receivership or insolvency laws, including any petition seeking
the dissolution,

 

-8-



--------------------------------------------------------------------------------

winding up, total or partial liquidation, reorganization, composition,
arrangement, adjustment or readjustment or other relief of such Grantor, such
Grantor’s debts or such Grantor’s assets or the appointment of a trustee,
receiver, liquidator, custodian or similar official for such Grantor or a
material part of such Grantor’s property; (b) the admission in writing by such
Grantor of its inability to pay its debts generally as they become due; (c) the
appointment of a receiver, liquidator, trustee, custodian or other similar
official for such Grantor or all or a material part of such Grantor’s assets;
(d) the filing of any petition against such Grantor under any bankruptcy law
(including the Bankruptcy Code) or other receivership or insolvency law,
including any petition seeking the dissolution, winding up, total or partial
liquidation, reorganization, composition, arrangement, adjustment or
readjustment or other relief of such Grantor, such Grantor’s debts or such
Grantor’s assets or the appointment of a trustee, receiver, liquidator,
custodian or similar official for such Grantor or a material part of such
Grantor’s property; (e) the general assignment by such Grantor for the benefit
of creditors or any other marshalling of the assets and liabilities of such
Grantor; or (f) a corporate (or similar) action taken by such Grantor to
authorize any of the foregoing.

“Intellectual Property” shall mean, with respect to any Person, the collective
reference to such Person’s patents, patent applications, trademarks, service
marks, trade names, trade secrets, goodwill and copyrights, Proprietary Rights,
together with all licenses of the same, in each case whether written, electronic
or oral.

“Intentional Overadvances” shall mean the aggregate outstanding principal amount
of all revolving loans, letter of credit accommodations and other financial
accommodations (including Cash Management Obligations) that are made, issued or
incurred pursuant to the ABL Documents intentionally and with actual knowledge
that such revolving loans, letter of credit accommodations or other financial
accommodations (including Cash Management Obligations) cause the aggregate
outstanding principal amount of all revolving loans, letter of credit
accommodations and other financial accommodations (including Cash Management
Obligations) made, issued or incurred pursuant to the ABL Documents to exceed
the amount set forth in clause (ii)(A) of the definition of Maximum ABL
Obligations.

“License Period” shall have the meaning set forth in Section 4.2(b).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, charge, lien (statutory or other),
charge, preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute or other law, and any lease having substantially the same effect as the
foregoing).

“Maximum ABL Obligations” shall mean, on any date of determination, the sum of
the aggregate outstanding principal amount of loans (including Intentional
Overadvances and ABL Agent Advances), letter of credit accommodations and other
financial accommodations made, issued or incurred under the ABL Documents up to
an aggregate maximum amount equal to the lesser of (i) the result of (A) the sum
of 110% of (x) $50,000,000 plus (y) the aggregate amount of commitments with
respect to additional revolving loan facilities or increases to the commitments
with respect to the revolving loan facility under Section 2.5 of the ABL Credit
Agreement (or a comparable provision of a loan or credit agreement the debt
under which Refinances the ABL Debt but in no event more than the increase to
the commitments permitted under Section 2.5 of the ABL Credit Agreement as in
effect on the date hereof), plus (B) the aggregate outstanding amount of Cash
Management Obligations; and (ii) the sum of (A) the greater of (x) the product
of (1) the ABL Availability times (2) 110% and (y) the sum of (1) ABL
Availability plus (2) $5,000,000 (plus 10% of the amount of commitments, if any,
under clause (i)(A)(y) above), plus (B) the portion of the aggregate outstanding
principal amount of revolving loans and letter of credit accommodations made,
issued or incurred under the ABL Documents and Cash Management Obligations that
exceed the amount set forth in clause (ii)(A) above, but that were not
Intentional Overadvances determined at the time made, issued or incurred.

“Maximum Term Obligations” shall mean, on any date of determination, the sum of
(i) 110% of (x) $250,000,000 plus (y) the aggregate amount of commitments with
respect to additional loan facilities or increases to the commitments with
respect to the loan facility under Section 2.14 of the Term Credit Agreement (or
a comparable provision of a loan or credit agreement the debt under which
Refinances the Term Obligations but in no event more than the increase to the
commitments permitted under Section 2.14 of the Term Credit Agreement as in
effect on the date hereof) and (ii) all obligations owing to the Term Secured
Parties by the Loan Parties (as defined in the Term Loan Agreement) under any
Secured Hedge Agreements (as defined in the Term Loan Agreement) outstanding on
such date.

 

-9-



--------------------------------------------------------------------------------

“New ABL Agent” shall have the meaning set forth in Section 3.4(f).

“New York Mortgaged Property” shall mean any real property located in the State
of New York in which a security interest is purported to be created pursuant to
a mortgage in favor of the Term Administrative Agent for the benefit of the Term
Secured Parties under the Term Documents.

“New Term Administrative Agent” shall have the meaning set forth in
Section 2.4(f).

“Permitted Refinancing” shall mean, as to any Indebtedness, the Refinancing of
such Indebtedness (“Refinancing Indebtedness”) to refinance such existing
Indebtedness; provided, that, the terms applicable to such Refinancing
Indebtedness and, if applicable, the related guarantees of such Refinancing
Indebtedness, shall not violate the applicable requirements contained in this
Agreement.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pledged ABL Priority Collateral” shall have the meaning set forth in
Section 3.4(e)(i).

“Pledged Debt” shall mean all Indebtedness owed to a Grantor issued by the
obligors named therein, the instruments evidencing such Indebtedness, and all
interest, cash, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests
and Pledged Partnership Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company and the certificates, if any, representing such limited liability
company interests and any interest of a Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership and the certificates, if any, representing such partnership
interests and any interest of a Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or Proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.

“Pledged Stock” shall mean all shares of Capital Stock owned by a Grantor, and
the certificates, if any, representing such shares and any interest of a Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Pledged Term Priority Collateral” shall have the meaning set forth in
Section 2.4(e)(i).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC as in effect in the state of New York and, in any event, shall also include
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to either Collateral Agent or any Grantor from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Grantor from time to time

 

-10-



--------------------------------------------------------------------------------

in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority) and (c) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

“Proprietary Rights” shall mean, with respect to a Person, all of such Person’s
now owned and hereafter arising or acquired licenses, franchises, permits,
patents, patent rights, copyrights, works which are the subject matter of
copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing, including those registered patents and trademarks set
forth on Schedule 8.12 to the ABL Credit Agreement and Schedule 5 to the Term
Guarantee and Collateral Agreement, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present, and future infringement of any of the foregoing. Without limiting the
generality of the foregoing, all of the Intellectual Property listed from time
to time on Schedule 5 to the Term Guarantee and Collateral Agreement is Term
Priority Collateral.

“Recovery” shall have the meaning set forth in Section 6.17.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, retire, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Representatives” shall mean the ABL Agent and the Term Representatives.

“Reserve” shall mean any reserve established by the ABL Agent against the
Borrowing Base.

“Second Priority” shall mean, (a) with respect to any Lien purported to be
created on any Term Priority Collateral to secure the ABL Obligations pursuant
to the ABL Security Documents, that such Lien is prior in right to any other
Lien thereon, other than (i) ABL Permitted Liens as described in clause (b) of
the definition of Permitted Liens set forth in the ABL Credit Agreement as in
effect on the date hereof and as amended in accordance with the terms of this
Agreement and (ii) Term Permitted Liens permitted to be prior to the Liens on
the Term Priority Collateral in accordance with clause (b) of the definition
“First Priority” contained herein; provided, that, in no event shall any such
Term Permitted Lien be permitted (on a consensual basis) to be junior and
subordinate to any ABL Permitted Liens as described in clause (a)(i) above and
senior in priority to the relevant Liens created pursuant to the ABL Security
Documents (other than in connection with a DIP Financing permitted pursuant to
Section 2.5) and (b) with respect to any Lien purported to be created on any ABL
Priority Collateral to secure the Term Obligations pursuant to the Term Security
Documents, that such Lien is prior in right to any other Lien thereon, other
than (i) Term Permitted Liens as described in Section 7.01(a)(ii) of the Term
Credit Agreement as in effect on the date hereof and as amended in accordance
with the terms of this Agreement and (ii) ABL Permitted Liens permitted to be
prior to the Liens on the ABL Priority Collateral in accordance with clause
(a) of the definition “First Priority” contained herein; provided, that, in no
event shall any such ABL Permitted Lien be permitted (on a consensual basis) to
be junior and subordinate to any Term Permitted Liens as described in clause
(b)(i) above and senior in priority to the relevant Liens created pursuant to
the Term Security Documents (other than in connection with a DIP Financing
permitted pursuant to Section 3.5).

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty percent (50%) of the total voting power
of shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, provided, that, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.

 

-11-



--------------------------------------------------------------------------------

“Tabletop” shall have the meaning set forth in the recitals hereto.

“Term Administrative Agent” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any successor thereto as well as
any Person designated as the “Agent,” “Administrative Agent” or “Collateral
Agent” under any Term Credit Agreement and includes any New Term Administrative
Agent to the extent set forth in Section 2.4(f).

“Term Class Debt” has the meaning given to such term in Section 6.03(b).

“Term Class Debt Parties” has the meaning given to such term in Section 6.03(b).

“Term Class Debt Representative” has the meaning given to such term in
Section 6.03(b).

“Term Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Term Documents” shall mean (a) the Term Credit Agreement, and the other Loan
Documents (as defined in the Term Credit Agreement), including the Term Security
Documents, (b) the Additional Term Documents and (c) each of the other
agreements, documents and instruments providing for or evidencing any Term
Obligation (including any Permitted Refinancing of any Term Obligations), and
any other document or instrument executed or delivered at any time in connection
with any Term Obligation (including any Permitted Refinancing of any Term
Obligation), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.

“Term Guarantee and Collateral Agreement” shall mean that certain guarantee and
collateral agreement, dated as of the date hereof, made by the Guarantors in
favor of the Term Administrative Agent.

“Term Instructing Group” shall mean the Term Representatives with respect to
Term Documents under which at least a majority of the then aggregate principal
amount of Term Obligations are outstanding.

“Term Lenders” shall have the meaning set forth in the recitals hereto.

“Term Obligations” shall mean all obligations (including guaranty obligations)
of every nature of each Grantor, from time to time owed to the Term Secured
Parties or any of them, under any Term Document (including any Term Document in
respect of a Permitted Refinancing of any Term Obligations and any Additional
Term Document) and any Secured Hedge Agreement (as defined in the Term Credit
Agreement), whether for principal, premium, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to the
Borrowers and the Guarantors or any of their Subsidiaries, would have accrued on
any Term Obligation (including any Permitted Refinancing of any Term
Obligations), whether or not a claim is allowed against such Person for such
interest and fees in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise; provided, that, “Term Obligations”, including any
Additional Term Obligations, shall not include (i) loans in excess of the
Maximum Term Obligations or (ii) default interest (but not any other interest)
and loan fees, each arising from or related to an Event of Default, that are
disallowed in any Insolvency or Liquidation Proceeding with respect to any
Borrower or any other Grantor. The foregoing limitations shall not apply to, and
the term “Term Obligations” shall include (x) obligations consisting of interest
and fees (in each case, as calculated with respect to the Term Obligations up to
the Maximum Term Obligations, but excluding the default interest and fees
described in clause (ii) above), (y) Enforcement Expenses and (z) Indemnity
Amounts.

“Term Permitted Liens” shall mean the “Permitted Liens” under, and as defined
in, the Term Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement.

“Term Priority Collateral” shall mean all real property, Pledged Equity
Interests, Equipment, Intellectual Property and other Collateral, other than the
ABL Priority Collateral and all collateral security and guarantees with respect
to any Term Priority Collateral and all cash, Money, instruments, securities,
financial assets and deposit accounts directly received as Proceeds of any Term
Priority Collateral.

 

-12-



--------------------------------------------------------------------------------

“Term Representative” shall mean (a) in the case of the Term Credit Agreement,
the Term Administrative Agent and (b) in the case of any Additional Term
Obligations and the Additional Term Secured Parties thereunder the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Term Obligations that is named as the Representative in respect
of such Additional Term Obligations in the applicable ABL Intercreditor
Agreement Joinder.

“Term Secured Parties” shall mean the Term Lenders, Hedge Banks (as defined in
the Term Credit Agreement) and the Term Administrative Agent and shall include
all former Term Lenders and administrative agents under the Term Credit
Agreement to the extent that any Term Obligations owing to such Persons were
incurred while such Persons were Term Lenders or the administrative agent under
the Term Credit Agreement and such Term Obligations have not been paid or
satisfied in full and all new Term Secured Parties to the extent set forth in
Section 2.4(f), and all Additional Term Secured Parties.

“Term Security Document” shall mean (a) the Term Credit Agreement, the Term
Guarantee and Collateral Agreement and any other “Collateral Document” (as
defined in the Term Credit Agreement) executed and delivered by any Borrower or
any other Grantor in connection therewith and (b) any other agreement, document
or instrument pursuant to which a Lien is granted by one or more of the
Borrowers or any other Grantor securing any Term Obligations (including any
Permitted Refinancing of any Term Obligations and any Additional Term
Obligations) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing, to the
extent permitted hereby.

“Term Standstill Period” shall have the meaning set forth in Section 3.2(a)(i).

“Third Party Purchaser” shall have the meaning set forth in Section 4.3.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“United States” shall mean the United States of America.

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law shall mean
such law as amended, modified, codified, replaced or re-enacted, in whole or in
part, and in effect on the date hereof, including rules, regulations,
enforcement procedures and any interpretations promulgated thereunder,
(h) references to Sections or clauses shall refer to those portions of this
Agreement, and any references to a clause shall, unless otherwise identified,
refer to the appropriate clause within the same Section in which such reference
occurs, (i) any definition of, or reference to, ABL Priority Collateral or Term
Priority Collateral herein shall not be construed as referring to any amounts
recovered by a Grantor, as a debtor in possession, or a trustee for the estate
of a Grantor, under Section 506(c) of the Bankruptcy Code (or by comparable
Persons under any other Bankruptcy Law) and (j) in this Agreement, the term
“UCC” shall also refer to analogous personal property security legislation in
Canada and other foreign jurisdictions, mutatis mutandis, and, where the context
so requires, any term defined herein by reference to the UCC shall also have any
extended, alternative or analogous meaning given to such term in such foreign
personal property security legislation, in all cases for the extension,
preservation or betterment of the security and rights of the ABL Agent, the
other ABL Secured Parties, the Term Administrative Agent and the other Term
Secured Parties.

 

-13-



--------------------------------------------------------------------------------

Section 2. Term Priority Collateral.

2.1 Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment, validity, enforceability or perfection of any
Liens securing the ABL Obligations granted on the Term Priority Collateral or of
any Liens securing the Term Obligations granted on the Term Priority Collateral,
(ii) the date on which any ABL Obligations or Term Obligations are extended,
(iii) any provision of the UCC or any other applicable law, including any rule
for determining priority thereunder or under any other law or rule governing the
relative priorities of secured creditors, including with respect to real
property or fixtures, (iv) any provision set forth in any ABL Document or any
Term Document (other than this Agreement), or (v) the possession or control by
any Collateral Agent or any Secured Party or any bailee of all or any part of
any Term Priority Collateral as of the date hereof or otherwise, the ABL Agent,
on behalf of itself and the other ABL Secured Parties, hereby agrees that:

(i) any Lien on the Term Priority Collateral securing any Term Obligations now
or hereafter held by or on behalf of any Term Representative or any other Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the Term
Priority Collateral securing any of the ABL Obligations (without giving effect
to the proviso at the end of the first sentence of the definition of ABL
Obligations); and

(ii) any Lien on the Term Priority Collateral securing any ABL Obligations
(without giving effect to the proviso at the end of the definition of ABL
Obligations) now or hereafter held by or on behalf of the ABL Agent or any other
ABL Secured Parties or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Term Priority Collateral securing any Term Obligations;

(b) Prohibition on Contesting Liens. Each of the ABL Agent, for itself and on
behalf of each other ABL Secured Party, and each Term Representative, for itself
and on behalf of each Term Secured Party that it represents, agrees that it
shall not (and hereby waives any right to) contest, or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity, perfection or enforceability of a Lien
held by or on behalf of any of the Term Secured Parties in the Term Priority
Collateral or by or on behalf of any of the ABL Secured Parties in the Term
Priority Collateral, as the case may be, or (ii) the validity or enforceability
of any ABL Security Document (or any ABL Obligations thereunder) or any Term
Security Document (or any Term Obligations thereunder); provided, that, nothing
in this Agreement shall be construed to prevent or impair the rights of either
of the Collateral Agents or any Secured Party to enforce this Agreement,
including the priority of the Liens on the Term Priority Collateral securing the
Term Obligations and the ABL Obligations as provided in Sections 2.1 (a) and
2.2(a).

(c) No New Liens. So long as the Discharge of Term Obligations has not occurred,
the parties hereto agree that any Borrower or any other Grantor shall not grant
or permit any Liens in favor of the ABL Agent or any ABL Secured Party on any
asset or property of any Grantor to secure any ABL Obligation, unless it has
granted or substantially contemporaneously grants a Lien therein in favor of
each Term Representative, and once granted, such Lien shall become, pursuant to
this Agreement, (i) a First Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes Term Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes ABL Priority
Collateral. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other rights
and remedies available to the Term Representatives and/or the other Term Secured
Parties, the ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens on the Term Priority Collateral granted in contravention of
this Section 2.1(c) shall be subject to Section 2.3.

(d) Effectiveness of Lien Priorities. The priorities of the Liens provided in
Section 2.1(a) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the Term Obligations, nor by any action or inaction which the
Term Representatives or the Term Secured Parties may take or fail to take in
respect of the Term Priority Collateral, so long as the Liens of the Term
Representatives and the Term Secured Parties in the Term Priority Collateral are
valid, perfected and enforceable.

 

-14-



--------------------------------------------------------------------------------

2.2 Exercise of Remedies.

(a) So long as the Discharge of Term Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
one or more of any Borrower or any other Grantor:

(i) neither the ABL Agent nor any of the other ABL Secured Parties (x) will
exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Term Priority Collateral (including the exercise of any right
under any lockbox agreement or account control agreement (but excluding any such
lockbox or deposit account receiving proceeds of ABL Priority Collateral),
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of Term Priority Collateral to which the ABL Agent or any other ABL
Secured Party is a party) or institute or commence or join with any Person
(other than the Term Representatives and the other Term Secured Parties) in
commencing any action or proceeding with respect to such rights or remedies
(including any action of foreclosure, enforcement, collection or execution);
provided, however, that, the ABL Agent may exercise any or all such rights after
the passage of a period of one hundred twenty (120) days from the date of
delivery of a notice in writing to each Term Representative of the ABL Agent’s
intention to exercise its right to take such actions which notice shall also
state that an Event of Default is continuing under the ABL Documents and ABL
Obligations have been accelerated as a result of such Event of Default (the “ABL
Standstill Period”); provided, further, however, notwithstanding anything herein
to the contrary, neither the ABL Agent nor any other ABL Secured Party will
exercise any rights or remedies with respect to any Term Priority Collateral if,
notwithstanding the expiration of the ABL Standstill Period, the Designated Term
Representative or the other Term Secured Parties shall have commenced the
exercise of any of their rights or remedies with respect to all or any material
portion of the Term Priority Collateral (prompt notice of such exercise to be
given to the ABL Agent) and are pursuing in good faith the exercise thereof or
are stayed from pursuing such exercise, including as a result of an Insolvency
or Liquidation Proceeding, (y) will contest, protest or object to any
foreclosure proceeding or action brought by any Term Representative or any other
Term Secured Party with respect to, or any other exercise by such Term
Representative or any other Term Secured Party of any rights and remedies
relating to, the Term Priority Collateral under the Term Documents or otherwise,
and (z) subject to its rights under clause (i)(x) above, will object to the
forbearance by such Term Representative or the other Term Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Term Priority Collateral, in each case
of clauses (x), (y) and (z) above, so long as the respective interests of the
ABL Secured Parties attach to the Proceeds thereof subject to the relative
priorities described in Section 2.1; provided, however, that nothing in this
Section 2.2(a) shall be construed to authorize the ABL Agent or any other ABL
Secured Party to sell any Term Priority Collateral free of the Lien of the Term
Representatives or any other Term Secured Party; and

(ii) the Designated Term Representatives and the other Term Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
setoff and the right to credit bid their debt) and make determinations regarding
the Disposition of, or restrictions with respect to, the Term Priority
Collateral without any consultation with or the consent of the ABL Agent or any
other ABL Secured Party; provided, that:

(A) the ABL Agent may take any action (not adverse to the prior Liens on the
Term Priority Collateral securing the Term Obligations, or the rights of the
Term Representatives or any other Term Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the Term Priority
Collateral in accordance with applicable law and in a manner not in
contravention of the terms of this Agreement (including, but not limited to, any
of the provisions of Section 2.5);

(B) the ABL Secured Parties shall be entitled to file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims or Liens of the ABL Secured
Parties, including any claims secured by the Term Priority Collateral, if any,
in each case in accordance with applicable law and in a manner not in
contravention of the terms of this Agreement (including, but not limited to, any
of the provisions of Section 2.5);

 

-15-



--------------------------------------------------------------------------------

(C) the ABL Secured Parties shall be entitled to file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Grantors arising under either the Bankruptcy Law or applicable
non-bankruptcy law, in each case in accordance with applicable law and not in
contravention of the terms of this Agreement (including, but not limited to, any
of the provisions of Section 2.5);

(D) the ABL Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in a manner not in contravention of the terms of this
Agreement; and

(E) the ABL Agent or any other ABL Secured Party may exercise any of its rights
or remedies with respect to the Term Priority Collateral after the termination
of the ABL Standstill Period to the extent permitted by clause (i)(x) above.

In exercising rights and remedies with respect to the Term Priority Collateral,
the Designated Term Representative and the other Term Secured Parties may
enforce the provisions of the Term Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Term Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
Disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) The ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that it will not take or receive any Term Priority Collateral or any Proceeds of
Term Priority Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Term Priority Collateral unless and until
the Discharge of Term Obligations has occurred, except as expressly provided in
the first proviso in clause (i)(x), or in the proviso in clause (ii), of
Section 2.2(a). Without limiting the generality of the foregoing, unless and
until the Discharge of Term Obligations has occurred, except as expressly
provided in the first proviso in clause (i)(x), or in the proviso in clause
(ii), of Section 2.2(a) or in Section 4, the sole right of the ABL Agent and the
other ABL Secured Parties with respect to the Term Priority Collateral is to
hold a Lien on the Term Priority Collateral pursuant to the ABL Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of the Term Obligations has
occurred in accordance with the terms hereof, the Term Documents and applicable
law.

(c) Subject to the first proviso in clause (i)(x) of Section 2.2(a), the proviso
in clause (ii) of Section 2.2(a), Section 2.4(a) and Section 4:

(i) the ABL Agent, for itself and on behalf of the other ABL Secured Parties,
agrees that the ABL Agent and the other ABL Secured Parties will not take any
action that would hinder any exercise of remedies under the Term Documents with
respect to the Term Priority Collateral or is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other Disposition of the Term
Priority Collateral, whether by foreclosure or otherwise, and

(ii) the ABL Agent, for itself and on behalf of the other ABL Secured Parties,
hereby waives any and all rights it or the other ABL Secured Parties may have as
a junior lien creditor with respect to the Term Priority Collateral or otherwise
to object to the manner in which the Term Representatives or the other Term
Secured Parties seek to enforce or collect the Term Obligations or the Liens
granted in any of the Term Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the Designated Term Representative or the
other Term Secured Parties is adverse to the interest of the ABL Secured Parties
in the Term Loan Priority Collateral.

 

-16-



--------------------------------------------------------------------------------

(d) The ABL Agent hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any ABL Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Designated Term
Representative or the other Term Secured Parties with respect to the Term
Priority Collateral as set forth in this Agreement and the Term Documents.

2.3 Payments Over. So long as the Discharge of Term Obligations has not
occurred, any Term Priority Collateral, Cash Proceeds thereof or non-Cash
Proceeds not constituting ABL Priority Collateral received by the ABL Agent or
any other ABL Secured Parties in connection with the exercise of any right or
remedy (including setoff) relating to the Term Priority Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Designated Term Representative for the benefit of the
Term Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Designated Term Representative is hereby authorized to make any such
endorsements as agent for the ABL Agent or any such other ABL Secured Parties.
This authorization is coupled with an interest and is irrevocable until such
time as this Agreement is terminated in accordance with its terms.

2.4 Other Agreements.

(a) Releases.

(i) If, in connection with:

(A) the exercise by any Term Representative of any rights or remedies in respect
of all or any of the Term Priority Collateral, including one or more sales,
leases, exchanges, transfers or other Dispositions of all or any of the Term
Priority Collateral, in each case, at such time as the proceeds of such sales,
leases, exchanges, transfers or other Dispositions are applied as a
substantially concurrent permanent reduction of the Term Obligations;

(B) any sale, lease, exchange, transfer or other Disposition of any Term
Priority Collateral permitted under the terms of the Term Documents; or

(C) Dispositions of Term Priority Collateral pursuant to Section 2.5(j) hereof;

each Term Representative, for itself or on behalf of any of the other Term
Secured Parties, releases any of its Liens on any part of the Term Priority
Collateral, then the Liens, if any, of the ABL Agent, for itself or for the
benefit of the other ABL Secured Parties, on such Term Priority Collateral (but
not the Proceeds thereof, which shall be subject to the priorities set forth in
Sections 2.1(a) and 3.1(a) and the applications of Proceeds set forth in
Sections 5.1 and 5.2) shall be automatically, unconditionally and simultaneously
released and the ABL Agent, for itself or on behalf of any such other ABL
Secured Parties, promptly shall execute and deliver to the Designated Term
Representative such termination statements, releases and other documents as the
Designated Term Representative may request to effectively confirm such release
(which request shall specify the proposed terms of the sale and the type and
amount of consideration to be received in connection therewith); provided, that,
(1) no such release documents shall be required to be delivered (x) to any
Grantor or (y) more than one Business Day prior to the date of the closing of
the sale or other Disposition of such Term Priority Collateral, (2) if the
closing of the sale or other Disposition of such Term Priority Collateral is not
consummated within three (3) Business Days of the anticipated closing date, the
Designated Term Representative shall promptly return all release documents to
the ABL Agent, and (3) the effectiveness of any such release the ABL Agent shall
be subject to the sale or other Disposition of such Term Priority Collateral
described in such request or on substantially similar terms and shall lapse in
the event such sale or other Disposition does not occur within three
(3) Business Days of the anticipated closing date.

(ii) Until the Discharge of Term Obligations occurs, to the extent that the Term
Secured Parties (A) have released any Lien on Term Priority Collateral and any
such Lien is later reinstated or (B) obtain any new First Priority Liens on
assets constituting Term Priority Collateral from Grantors, then the ABL Secured
Parties shall be granted a Second Priority Lien on any such Term Priority
Collateral.

 

-17-



--------------------------------------------------------------------------------

(b) Insurance. Unless and until the Discharge of Term Obligations has occurred,
the Designated Term Representative and the other Term Secured Parties shall have
the sole and exclusive right, subject to the rights of the Grantors under the
Term Documents, to adjust settlement for any insurance policy covering the Term
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the Term Priority Collateral.

(c) Amendments to ABL Documents.

(i) Without the prior written consent of the Designated Term Representative, no
ABL Document may be otherwise amended, supplemented or modified or entered into
to the extent such amendment, supplement or modification, would: (A) contravene
the provisions of this Agreement; or (B) confer any additional rights on the ABL
Secured Parties that would be adverse to the Term Secured Parties.

(ii) The ABL Agent shall endeavor to give prompt notice of any amendment, waiver
or consent of an ABL Document to the Term Representatives after the effective
date of such amendment, waiver or consent; provided, that the failure of the ABL
Agent to give any such notice shall not affect the priority of the ABL Agent’s
Liens as provided herein or the validity or effectiveness of any such notice as
against the Grantors or any of their Subsidiaries.

(d) Rights As Unsecured Creditors. Except as otherwise set forth in Section 2.1,
the ABL Agent and the other ABL Secured Parties may exercise rights and remedies
as unsecured creditors against any Borrower or any other Grantor that has
guaranteed the ABL Obligations in accordance with the terms of the ABL Documents
and applicable law to the extent such exercise of rights and remedies is not in
contravention of the terms of this Agreement (including, but not limited to, any
of the provisions of Section 2 hereof). Except as otherwise set forth in
Section 2.1, nothing in this Agreement shall prohibit the receipt by the ABL
Agent or any other ABL Secured Parties of the required payments of interest,
principal and other amounts in respect of the ABL Obligations so long as such
receipt is not the direct or indirect result of the exercise by the ABL Agent or
any other ABL Secured Parties of rights or remedies as a secured creditor
(including setoff) in respect of the Term Priority Collateral or enforcement in
contravention of this Agreement of any Lien held by any of them. Notwithstanding
the foregoing, absent exigent circumstances, the ABL Secured Parties shall give
the Term Representatives not less than five Business Days written notice prior
to the filing of an involuntary bankruptcy petition against any Grantor.

(e) Bailee for Perfection.

(i) Each Term Representative agrees to hold that part of the Term Priority
Collateral (including Common Mortgaged Collateral) that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
UCC or any other applicable law (such Term Priority Collateral being the
“Pledged Term Priority Collateral”) as collateral agent for the Term Secured
Parties and as bailee for and, with respect to any collateral that cannot be
perfected in such manner, as agent for, the ABL Agent (on behalf of the ABL
Secured Parties) and any assignee thereof solely for the purpose of perfecting
the security interest granted under the Term Documents and the ABL Documents,
respectively, subject to the terms and conditions of this Section 2.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, each Term Representative shall be entitled to deal
with the Pledged Term Priority Collateral in accordance with the terms of the
Term Documents as if the Liens of the ABL Agent under the ABL Security Documents
did not exist. The rights of the ABL Agent shall at all times be subject to the
terms of this Agreement and to the Term Representatives’ rights under the Term
Documents.

(iii) The Term Representatives shall have no obligation whatsoever to the ABL
Agent or any other ABL Secured Party to ensure that the Pledged Term Priority
Collateral is genuine or owned by any of the Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 2.4(e). The
duties or responsibilities of the Term Representatives under this Section 2.4(e)
shall be limited solely to holding the Pledged Term Priority Collateral as
bailee or agent in accordance with this Section 2.4(e).

 

-18-



--------------------------------------------------------------------------------

(iv) The Term Representatives acting pursuant to this Section 2.4(e) shall not
have by reason of the Term Security Documents, the ABL Security Documents, this
Agreement or any other document a fiduciary relationship in respect of the ABL
Agent or any other ABL Secured Party.

(v) Upon the Discharge of the Term Obligations under the Term Documents, each
Term Representative shall deliver or cause to be delivered the remaining Pledged
Term Priority Collateral (if any) in its possession or in the possession of its
agents or bailees, together with any necessary endorsements, first, to the ABL
Agent to the extent ABL Obligations remain outstanding, and second, to the
applicable Grantor (in each case, so as to allow such Person to obtain control
of such Pledged Term Priority Collateral) and will cooperate with the ABL Agent
in assigning (without recourse to or warranty by such Term Representative or any
other Term Secured Party or agent or bailee thereof) control over any other
Pledged Term Priority Collateral under its control. Each Term Representative
further agrees to take all other action reasonably requested by such Person (at
the sole cost and expense of Grantors or such Person) in connection with such
Person obtaining a first priority interest in the Pledged Term Priority
Collateral or as a court of competent jurisdiction may otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
ABL Obligations remain outstanding upon the Discharge of the Term Obligations,
all rights of the Term Representatives hereunder and under the Term Security
Documents or the ABL Security Documents (A) with respect to the delivery and
control of any part of the Term Priority Collateral, and (B) to direct,
instruct, vote upon or otherwise influence the maintenance or Disposition of
such Term Priority Collateral, shall immediately, and (to the extent permitted
by law) without further action on the part of either of the ABL Agent or the
Term Representatives, pass to the ABL Agent, who shall thereafter hold such
rights for the benefit of the ABL Secured Parties. Each of the Term
Representatives and the Grantors agrees that it will, if any ABL Obligations
remain outstanding upon the Discharge of the Term Obligations, take any other
action required by any law or reasonably requested by the ABL Agent in
connection with the ABL Agent’s establishment and perfection of a First Priority
security interest in the Term Priority Collateral, at the expense of the
Grantors or if not paid by the Grantors, the ABL Agent, and subject in all cases
to any ABL Permitted Liens and to Section 2.4(f).

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the ABL Obligations, any Term Representative
acquires possession of any Pledged ABL Priority Collateral, such Term
Representative shall hold the same as bailee and/or agent to the same extent as
is provided in the preceding clause (i) with respect to Pledged Term Priority
Collateral, provided that as soon as is practicable such Term Representative
shall deliver or cause to be delivered such Pledged ABL Priority Collateral to
the ABL Agent in a manner otherwise consistent with the requirements of
preceding clause (v).

(f) When Discharge of Term Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with the
Discharge of Term Obligations, any Borrower or any other Grantor enters into any
Permitted Refinancing of any Term Obligations, then such Discharge of Term
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under the Permitted Refinancing shall
automatically be treated as Term Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, the term “Term Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and the Term
Administrative Agent under such Term Documents shall be a Term Administrative
Agent for all purposes hereof and the new secured parties under such Term
Documents shall automatically be treated as Term Secured Parties for all
purposes of this Agreement. Upon receipt of a notice stating that any Borrower
and/or any other Grantor is entering into a new Term Document in respect of a
Permitted Refinancing of Term Obligations (which notice shall include the
identity of the new collateral agent, such agent, the “New Term Administrative
Agent”), and delivery by the New Term Administrative Agent of an ABL
Intercreditor Agreement Joinder, the ABL Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as any Borrower or any other Grantor or such New Term Administrative Agent shall
reasonably request in order to provide to the New Term Administrative Agent the
rights contemplated hereby, in each case consistent in all respects with the
terms of this Agreement. The New Term Administrative Agent shall at the time it
enters into such Permitted Refinancing agree to be bound by the terms of this
Agreement by executing the ABL Intercreditor Agreement Joinder. If the new Term
Obligations under the new Term Documents are secured by assets of the Grantors
of the type constituting Term Priority Collateral that do not also secure the
ABL Obligations, then the ABL Obligations shall be secured at such time by a
Second Priority Lien on such assets to the same extent provided in the ABL
Security Documents with respect to the other Term

 

-19-



--------------------------------------------------------------------------------

Priority Collateral. If the new Term Obligations under the new Term Documents
are secured by assets of the Grantors of the type constituting ABL Priority
Collateral that do not also secure the ABL Obligations, then the ABL Obligations
shall be secured at such time by a First Priority Lien on such assets to the
same extent provided in the ABL Security Documents with respect to the other ABL
Priority Collateral.

2.5 Insolvency or Liquidation Proceedings.

(a) Finance Issues. Until the Discharge of Term Obligations has occurred, if any
Borrower or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Designated Term Representative shall desire to (i) permit or
otherwise consent to the use of cash collateral constituting Term Priority
Collateral on which any Term Representative or any other creditor has a Lien
under Section 363 or any similar Bankruptcy Law (the “Term Cash Collateral”) or
(ii) provide or consent to any Term Secured Party providing DIP Financing (such
financing under this clause (ii) “Term DIP Financing”), then the ABL Agent, on
behalf of itself and the other ABL Secured Parties, agrees that it will raise no
objection to such use of cash collateral constituting Term Priority Collateral
or to the fact that such Term DIP Financing may be granted Liens on the Term
Priority Collateral and will not request adequate protection or any other relief
with respect to the Term Priority Collateral (except as expressly agreed by the
Designated Term Representative or to the extent permitted by Section 2.5(c))
and, to the extent the Liens on the Term Priority Collateral securing the Term
Obligations are subordinated or pari passu with the Liens on the Term Priority
Collateral securing such Term DIP Financing, the ABL Agent will subordinate its
Liens in the Term Priority Collateral to the Liens securing such Term DIP
Financing (and all obligations relating thereto), in each case, so long as
(A) the ABL Agent retains a Lien on the Collateral (including Proceeds thereof
arising after the commencement of such Insolvency or Liquidation Proceeding)
with the same priority as existed prior to the commencement of such Insolvency
or Liquidation Proceeding, subordinated to the Liens securing such Term DIP
Financing, (B) the aggregate principal amount of loans outstanding under such
Term DIP Financing, together with the aggregate principal amount of loans
outstanding under the Term Documents, does not exceed the Maximum Term
Obligations, (C) the proposed terms of the Term DIP Financing provide that the
ABL Agent receives a replacement Lien on post-petition assets to the same extent
granted to the Term Secured Parties providing the Term DIP Financing, which Lien
will be subordinated to the Liens securing the Term Obligations and such Term
DIP Financing (and all obligations relating thereto) on the same basis as the
other Liens on Term Priority Collateral securing the ABL Obligations are so
subordinated to the Term Obligations under this Agreement, and (D) such Term DIP
Financing is subject to the terms of this Agreement. If Term Administrative
Agent or any one or more of the Term Lenders offer to provide, and are prepared
to provide, Term DIP Financing that meets the requirements set forth in clauses
(A) through (D) above, ABL Secured Parties shall not provide or offer to provide
or support any third party offering to provide any Term DIP Financing secured by
a Lien on the Term Priority Collateral senior or pari passu with the Liens on
the Term Priority Collateral securing the Term Obligations, without the prior
written consent of Term Administrative Agent.

(b) Relief from the Automatic Stay. Until the Discharge of Term Obligations has
occurred, the ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees that (i) none of them shall seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the Term
Priority Collateral, (A) without the prior written consent of the Designated
Term Representative or (B) unless and to the extent any Term Representative has
obtained relief from such stay in respect of the Term Priority Collateral and
(ii) none of them shall oppose any relief from the automatic stay or other stay
in any Insolvency or Liquidation Proceeding sought by any Term Representative in
respect of the Term Priority Collateral.

(c) Adequate Protection. The ABL Agent, on behalf of itself and the other ABL
Secured Parties, agrees that none of them shall contest (or support any other
Person contesting) (i) any request by any Term Representative or the other Term
Secured Parties for adequate protection with respect to any Term Priority
Collateral or (ii) any objection by any Term Representative or the other Term
Secured Parties to any motion, relief, action or proceeding based on any Term
Representative or the other Term Secured Parties claiming a lack of adequate
protection with respect to the Term Priority Collateral. Notwithstanding the
foregoing provisions in this Section 2.5(c), in any Insolvency or Liquidation
Proceeding, (A) if the Term Secured Parties (or any subset thereof) are granted
adequate protection in the form of a Lien on additional or replacement
collateral in connection with the Term Obligations, then the ABL Agent, on
behalf of itself or any of the other ABL Secured Parties, may seek or request
adequate protection in the form of a Lien on such additional or replacement
collateral and (1) to the extent any Lien so granted to the ABL Secured Parties
(or any subset thereof) in accordance with this clause (A) is on Term Priority
Collateral,

 

-20-



--------------------------------------------------------------------------------

such Lien will be subordinated to the Liens securing the Term Obligations and
such DIP Financing (and all obligations relating thereto) on the same basis as
the other Liens on Term Priority Collateral securing the ABL Obligations are so
subordinated to the Term Obligations under this Agreement, and (2) to the extent
any Lien so granted to the Term Secured Parties (or any subset thereof) in
accordance with this clause (A) is on ABL Priority Collateral, such Lien will be
subordinated to the Liens securing the ABL Obligations on the same basis as the
other Liens on ABL Priority Collateral securing the Term Obligations are so
subordinated to the ABL Obligations under this Agreement; and (B) in the event
the ABL Agent, on behalf of itself and the other ABL Secured Parties, seeks or
requests adequate protection in respect of Term Priority Collateral securing ABL
Obligations and such adequate protection is granted in the form of additional or
replacement collateral, then the ABL Agent, on behalf of itself or any of the
other ABL Secured Parties, agrees that the Term Representatives shall also be
granted a senior Lien on such additional or replacement collateral as security
for the Term Obligations and for any such DIP Financing provided by the Term
Secured Parties and that any Lien on such additional or replacement collateral
securing the ABL Obligations shall be subordinated to the Liens on such
collateral securing the Term Obligations and any such DIP Financing provided by
the Term Secured Parties (and all obligations relating thereto) and to any other
Liens granted to the Term Secured Parties as adequate protection on the same
basis as the other Liens on Term Priority Collateral securing the ABL
Obligations are so subordinated to the Term Obligations under this Agreement.
The ABL Agent (a) may seek, without objection from Term Secured Parties,
adequate protection with respect to the ABL Secured Parties’ rights in the Term
Priority Collateral in the form of periodic cash payments in an amount not
exceeding interest at the non-default contract rate, together with payment of
reasonable out-of-pocket expenses, and (b) except as otherwise expressly
provided herein, without the consent of Designated Term Representative, shall
not seek any other adequate protection with respect to their rights in the Term
Priority Collateral.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 2.2(a), nothing
contained herein shall prohibit or in any way limit any Term Representative or
any other Term Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the ABL Agent or any of the other
ABL Secured Parties in respect of the Term Priority Collateral, including the
seeking by the ABL Agent or any other ABL Secured Parties of adequate protection
in respect thereof or the asserting by the ABL Agent or any other ABL Secured
Parties of any of its rights and remedies under the ABL Documents or otherwise
in respect thereof. Except as otherwise expressly provided in this Agreement,
nothing contained herein shall prohibit or in any way limit any Term
Representative or any Term Secured Party from objecting in any Insolvency or
Liquidation Proceeding involving a Grantor to any action taken by the ABL Agent
or any other ABL Secured Party.

(e) Post-Petition Interest. Neither the ABL Agent nor any other ABL Secured
Party shall oppose or seek to challenge any claim by any Term Representative or
any other Term Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Obligations consisting of post-petition interest, premiums,
fees or expenses.

(f) Waiver. The ABL Agent, for itself and on behalf of ABL Secured Parties,
shall not object to, oppose, support any objection, or take any other action to
impede, the rights of any Term Secured Party or Designated Term Representative
to make an election under Section 1111(b)(2) of the Bankruptcy Code (or similar
Bankruptcy Law). The ABL Agent, for itself and on behalf of the other ABL
Secured Parties, waives any claim it may hereafter have against any Term Secured
Party arising out of the election of any Term Secured Party of the application
of Section 1111(b)(2) of the Bankruptcy Code (or similar Bankruptcy Law).

(g) Reserved.

(h) Plan of Reorganization. If, in any Insolvency or Liquidation Proceeding
involving a Grantor, debt obligations of the reorganized debtor secured by Liens
upon any property of the reorganized debtor are distributed pursuant to a plan
of reorganization or similar dispositive restructuring plan, both on account of
Term Obligations and on account of ABL Obligations, then, to the extent the debt
obligations distributed on account of the Term Obligations and on account of the
ABL Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

(i) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect

 

-21-



--------------------------------------------------------------------------------

thereof. The relative rights of Secured Parties in or to any distributions from
or in respect of any Collateral or proceeds of Collateral, shall continue after
the commencement of any Insolvency or Liquidation Proceeding. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy Code
(or similar Bankruptcy Law).

(j) Asset Dispositions. Until the Discharge of Term Obligations has occurred,
the ABL Agent, for itself and on behalf of the other ABL Secured Parties, agrees
that, in the event of any Insolvency or Liquidation Proceeding, the ABL Secured
Parties will not object or oppose (or support any Person in objecting or
opposing) a motion to any Disposition of any Term Priority Collateral free and
clear of the Liens of the ABL Agent and the other ABL Secured Parties or other
claims under Sections 363, 365 or 1129 of the Bankruptcy Code, or any comparable
provision of any Bankruptcy Law (and including any motion for bid procedures or
other procedures related to the Disposition that is the subject of such motion),
and shall be deemed to have consented to any such Disposition of any Term
Priority Collateral under Section 363(f) of the Bankruptcy Code that has been
consented to by the Designated Term Representative; provided, that, the Proceeds
of such Disposition of any Collateral to be applied to the ABL Obligations or
the Term Obligations are applied in accordance with Section 5.1.

2.6 Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the ABL
Agent, on behalf of itself and such other ABL Secured Parties, acknowledges that
it and the other ABL Secured Parties have, independently and without reliance on
the Term Representatives or any other Term Secured Parties, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such ABL Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decisions in
taking or not taking any action under the ABL Documents or this Agreement.

(b) No Warranties or Liability. The ABL Agent, on behalf of itself and the other
ABL Secured Parties, acknowledges and agrees that the Term Representatives and
the other Term Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Term Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The Term Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under their respective Term Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Term Representatives and the other Term Secured Parties shall
have no duty to the ABL Agent or any of the other ABL Secured Parties to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Borrower or any other Grantor (including the Term Documents and the ABL
Documents), regardless of any knowledge thereof which they may have or be
charged with.

(c) No Waiver of Lien Priorities.

(i) No right of the Term Representatives, the other Term Secured Parties, or any
of them to enforce any provision of this Agreement or any Term Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Borrower or any other Grantor or by any act or failure to act by
the Designated Term Representative or any other Term Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Term Documents or any of the ABL Documents, regardless of
any knowledge thereof which the Designated Term Representative or the other Term
Secured Parties, or any of them, may have or be otherwise charged with.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of any Borrower and the other Grantors under the Term
Documents and subject to the other provisions of this Agreement), the Term
Representatives, the other Term Secured Parties, and any of them, may, at any
time and from time to time in accordance with the Term Documents and/or
applicable law, without the consent of, or notice to, the ABL Agent or any other
ABL Secured Party, without incurring any liabilities to the ABL Agent or any
other ABL Secured Party and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of the ABL Agent or any other ABL Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:

(A) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof and applicable law) and in any order any part of
the Term Priority Collateral or any liability of any Borrower or any other
Grantor to the Term Representatives or the other Term Secured Parties, or any
liability incurred directly or indirectly in respect thereof;

 

-22-



--------------------------------------------------------------------------------

(B) settle or compromise any Term Obligation or any other liability of any
Borrower or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and

(C) exercise or delay in or refrain from exercising any right or remedy against
any Borrower or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with any Borrower, any other Grantor or any
Term Priority Collateral and any security and any guarantor or any liability of
any Borrower or any other Grantor to the Term Secured Parties or any liability
incurred directly or indirectly in respect thereof.

(iii) The ABL Agent, on behalf of itself and the other ABL Secured Parties, also
agrees that the Term Representatives and the other Term Secured Parties shall
have no liability to the ABL Agent or any other ABL Secured Party, and the ABL
Agent, on behalf of itself and the other ABL Secured Parties, hereby waives any
claim against the Term Representatives and any other Term Secured Party, arising
out of any and all actions which the Term Representatives or the other Term
Secured Parties may take or permit or omit to take with respect to:

(A) the Term Documents (other than this Agreement);

(B) the collection of the Term Obligations; or

(C) the foreclosure upon, or sale, liquidation or other Disposition of, any Term
Priority Collateral in accordance with this Agreement and applicable law.

The ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that the Term Representatives and the other Term Secured Parties have no duty to
the ABL Agent or the other ABL Secured Parties in respect of the maintenance or
preservation of the Term Priority Collateral, the Term Obligations or otherwise,
except as otherwise provided in this Agreement.

(iv) The ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Term
Priority Collateral or any other similar rights a junior secured creditor may
have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the Term Representatives and the other Term Secured Parties and the ABL Agent
and the other ABL Secured Parties, respectively, under this Agreement shall
remain in full force and effect irrespective of:

(i) except as otherwise provided in this Agreement, any lack of validity or
enforceability of any Term Document or any ABL Document;

(ii) except as otherwise provided in this Agreement, any change in the time,
manner or place of payment of, or in any other terms of, all or any of the Term
Obligations or ABL Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any
Term Document or any ABL Document;

(iii) any exchange of any security interest in any Term Priority Collateral or
any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the Term
Obligations or ABL Obligations; or

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
one or more of any Borrower or any other Grantor.

 

-23-



--------------------------------------------------------------------------------

Section 3. ABL Priority Collateral.

3.1 Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment, validity, enforceability or perfection of any
Liens securing the Term Obligations granted on the ABL Priority Collateral or of
any Liens securing the ABL Obligations granted on the ABL Priority Collateral,
(ii) the date on which any ABL Obligations or Term Obligations are extended,
(iii) any provision of the UCC or any other applicable law, including any rule
for determining priority thereunder or under any other law or rule governing the
relative priorities of secured creditors, including with respect to real
property or fixtures, (iv) any provision set forth in any ABL Document or any
Term Document (other than this Agreement), or (v) the possession or control by
any Collateral Agent or any Secured Party or any bailee of all or any part of
any ABL Priority Collateral as of the date hereof or otherwise, each Term
Administrative Agent, on behalf of itself and the other Term Secured Parties
that it represents, hereby agrees that:

(i) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of the ABL Agent or any other ABL Secured Parties
or any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the ABL Priority Collateral securing
any of the Term Obligations (without giving effect to the proviso at the end of
the first sentence of the definition of Term Obligations); and

(ii) any Lien on the ABL Priority Collateral securing any Term Obligations
(without giving effect to the proviso at the end of the definition of Term
Obligations) now or hereafter held by or on behalf of any Term Representative or
any other Term Secured Parties or any agent or trustee therefor, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the ABL Priority Collateral securing any ABL Obligations;

(b) Prohibition on Contesting Liens. Each of each Term Representative, for
itself and on behalf of each other Term Secured Party that it represents, and
the ABL Agent, for itself and on behalf of each other ABL Secured Party, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity, perfection or enforceability of a Lien
held by or on behalf of any of the ABL Secured Parties in the ABL Priority
Collateral or by or on behalf of any of the Term Secured Parties in the ABL
Priority Collateral, as the case may be, or (ii) the validity or enforceability
of any Term Security Document (or any Term Obligations thereunder) or any ABL
Security Document (or any ABL Obligations thereunder); provided that nothing in
this Agreement shall be construed to prevent or impair the rights of either of
the Collateral Agents or any Secured Party to enforce this Agreement, including
the priority of the Liens on the ABL Priority Collateral securing the ABL
Obligations and the Term Obligations as provided in Sections 3.1 (a) and 3.2(a).

(c) No New Liens. So long as the Discharge of ABL Obligations has not occurred,
the parties hereto agree that any Borrower or any other Grantor shall not grant
or permit any Liens in favor of any Term Representative or any Term Secured
Party on any asset or property of any Grantor to secure any Term Obligation
(other than any Lien granted in favor of the Term Representatives in respect of
the New York Mortgaged Property), unless it has granted or substantially
contemporaneously grants a Lien therein in favor of each Representative, and
once granted, such Lien shall become, pursuant to this Agreement, (i) a First
Priority Lien on such asset or property to secure the ABL Obligations if such
asset or property constitutes ABL Priority Collateral or (ii) a Second Priority
Lien on such asset or property to secure the ABL Obligations if such asset or
property constitutes Term Priority Collateral. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other rights and remedies available to the ABL Agent and/or
the other ABL Secured Parties, each Term Representative, on behalf of itself and
the other Term Secured Parties that it represents, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens on
the ABL Priority Collateral granted in contravention of this Section 3.1(c)
shall be subject to Section 3.3.

 

-24-



--------------------------------------------------------------------------------

(d) Effectiveness of Lien Priorities. The priorities of the Liens provided in
Section 3.1(a) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the ABL Obligations, nor by any action or inaction which the ABL
Agent or the ABL Secured Parties may take or fail to take in respect of the ABL
Priority Collateral, so long as the Liens of the ABL Agent and the ABL Secured
Parties in the ABL Priority Collateral are valid, perfected and enforceable.

3.2 Exercise of Remedies.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against one or
more of any Borrower or any other Grantor:

(i) None of the Term Representatives nor any of the other Term Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including setoff)
with respect to any ABL Priority Collateral (including the exercise of any right
under any lockbox agreement or account control agreement (but excluding such
lockbox or deposit account that does not receive proceeds of ABL Priority
Collateral), landlord waiver or bailee’s letter or similar agreement or
arrangement in respect of ABL Priority Collateral to which the Term
Representatives or any other Term Secured Party is a party) or institute or
commence or join with any Person (other than the ABL Agent and the other ABL
Secured Parties) in commencing any action or proceeding with respect to such
rights or remedies (including any action of foreclosure, enforcement, collection
or execution); provided, however, that the Designated Term Representative may
exercise any or all such rights after the passage of a period of one hundred
twenty (120) days from the date of delivery of a notice in writing to the ABL
Agent of the Designated Term Representative’s intention to exercise its right to
take such actions which notice shall also state that an Event of Default is
continuing under the Term Documents and Term Obligations have been accelerated
as a result of such Event of Default (the “Term Standstill Period”); provided,
further, however, notwithstanding anything herein to the contrary, neither the
Designated Term Representative nor any other Term Secured Party will exercise
any rights or remedies with respect to any ABL Priority Collateral if,
notwithstanding the expiration of the Term Standstill Period, the ABL Agent or
the other ABL Secured Parties shall have commenced the exercise of any of their
rights or remedies with respect to all or any material portion of the ABL
Priority Collateral (prompt notice of such exercise to be given to the
Designated Term Representative) and are pursuing in good faith the exercise
thereof or are stayed from pursuing such exercise, including as a result of an
Insolvency or Liquidation Proceeding, (y) will contest, protest or object to any
foreclosure proceeding or action brought by the ABL Agent or any other ABL
Secured Party with respect to, or any other exercise by the ABL Agent or any
other ABL Secured Party of any rights and remedies relating to, the ABL Priority
Collateral under the ABL Documents or otherwise, and (z) subject to its rights
under clause (i)(x) above, will object to the forbearance by the ABL Agent or
the other ABL Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the ABL Priority Collateral, in each case of clauses (x), (y) and (z) above, so
long as the respective interests of the Term Secured Parties attach to the
Proceeds thereof subject to the relative priorities described in Section 3.1;
provided, however, that nothing in this Section 3.2(a) shall be construed to
authorize any Term Representative or any other Term Secured Party to sell any
ABL Priority Collateral free of the Lien of the ABL Agent or any other ABL
Secured Party; and

(ii) the ABL Agent on behalf of itself and the other ABL Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including set-off
and the right to credit bid their debt) and make determinations regarding the
Disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of any of the Designated Term
Representative or any other Term Secured Party; provided, that:

(A) the Term Representatives may take any action (not adverse to the prior Liens
on the ABL Priority Collateral securing the ABL Obligations, or the rights of
the ABL Agent or any other ABL Secured Parties to exercise remedies in respect
thereof) in order to preserve or protect its Lien on the ABL Priority Collateral
in accordance with applicable law and in a manner not in contravention of the
terms of this Agreement (including, but not limited to, any of the provisions of
Section 3.5);

 

-25-



--------------------------------------------------------------------------------

(B) the Term Secured Parties shall be entitled to file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Term Secured
Parties, including any claims secured by the ABL Priority Collateral, if any, in
each case in accordance with applicable law and in a manner not in contravention
of the terms of this Agreement (including, but not limited to, any of the
provisions of Section 3.5);

(C) the Term Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with applicable law
and not in contravention of the terms of this Agreement (including, but not
limited to, any of the provisions of Section 3.5);

(D) the Term Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in a manner not in contravention of the terms of this
Agreement; and

(E) the Designated Term Representative or any other Term Secured Party may
exercise any of its rights or remedies with respect to the ABL Priority
Collateral after the termination of the Term Standstill Period to the extent
permitted by clause (i)(x) above.

In exercising rights and remedies with respect to the ABL Priority Collateral,
the ABL Agent and the other ABL Secured Parties may enforce the provisions of
the ABL Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of ABL Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or Disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees that it will not take or receive any ABL
Priority Collateral or any Proceeds of ABL Priority Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
ABL Priority Collateral unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the first proviso in clause (i)(x), or
in the proviso in clause (ii), of Section 3.2(a). Without limiting the
generality of the foregoing, unless and until the Discharge of ABL Obligations
has occurred, except as expressly provided in the first proviso in clause
(i)(x), or in the proviso in clause (ii), of Section 3.2(a), the sole right of
the Term Representatives and the other Term Secured Parties with respect to the
ABL Priority Collateral is to hold a Lien on the ABL Priority Collateral
pursuant to the Term Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
the ABL Obligations has occurred in accordance with the terms hereof, the ABL
Documents and applicable law.

(c) Subject to the first proviso in clause (i)(x) of Section 3.2(a), the proviso
in clause (ii) of Section 3.2(a) and Section 3.4(a):

(i) each Term Representative, for itself and on behalf of the other Term Secured
Parties that it represents, agrees that such Term Representative and the other
Term Secured Parties that it represents will not take any action that would
hinder any exercise of remedies under the ABL Documents with respect to the ABL
Priority Collateral or is otherwise prohibited hereunder, including any sale,
lease, exchange, transfer or other Disposition of the ABL Priority Collateral,
whether by foreclosure or otherwise, and

(ii) each Term Representative, for itself and on behalf of the other Term
Secured Parties that it represents, hereby waives any and all rights it or the
other Term Secured Parties may have as a junior lien creditor with respect to
the ABL Priority Collateral or otherwise to object to the manner in which the
ABL Agent or the other ABL Secured Parties seek to enforce or collect the ABL
Obligations or the Liens granted in any of the ABL Priority Collateral,
regardless of whether any action or failure to act by or on behalf of the ABL
Agent or the other ABL Secured Parties is adverse to the interest of the Term
Secured Parties in the ABL Priority Collateral.

 

-26-



--------------------------------------------------------------------------------

(d) Each Term Representative hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
ABL Agent or the other ABL Secured Parties with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Documents.

3.3 Payments Over. So long as the Discharge of ABL Obligations has not occurred,
any ABL Priority Collateral, Cash Proceeds thereof or non-Cash Proceeds not
constituting Term Priority Collateral received by any Term Representative or any
other Term Secured Parties in connection with the exercise of any right or
remedy (including setoff) relating to the ABL Priority Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the ABL Agent for the benefit of the ABL Secured Parties
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The ABL Agent is hereby authorized
to make any such endorsements as agent for the Term Representatives or any such
other Term Secured Parties. This authorization is coupled with an interest and
is irrevocable until such time as this Agreement is terminated in accordance
with its terms.

3.4 Other Agreements.

(a) Releases.

(i) If, in connection with:

(A) the exercise by the ABL Agent of any rights or remedies in respect of all or
any of the ABL Priority Collateral, including one or more sales, leases,
exchanges, transfers or other Dispositions of all or any of the ABL Priority
Collateral, in each case, at such time as the proceeds of such sales, leases,
exchanges, transfers or other Dispositions are applied as a repayment of the ABL
Obligations, together with the substantially concurrent permanent reduction of
the revolving loan commitment thereunder in an amount equal to the aggregate
amount of such payment;

(B) any sale, lease, exchange, transfer or other Disposition of any ABL Priority
Collateral permitted under the terms of the ABL Documents; or

(C) Dispositions of ABL Priority Collateral pursuant to Section 3.5(j) hereof;

the ABL Agent, for itself or on behalf of any of the other ABL Secured Parties,
releases any of its Liens on any part of the ABL Priority Collateral, then the
Liens, if any, of each Term Representative, for itself or for the benefit of the
other Term Secured Parties that it represents, on such ABL Priority Collateral
(but not the Proceeds thereof, which shall be subject to the priorities set
forth in Sections 2.1(a) and 3.1(a) and the applications of Proceeds set forth
in Sections 5.1 and 5.2) shall be automatically, unconditionally and
simultaneously released and the ABL Agent, for itself or on behalf of any such
other ABL Secured Parties, and each Term Representative, for itself or on behalf
of any such other Term Secured Parties that it represents, promptly shall
execute and deliver to the ABL Agent such termination statements, releases and
other documents as the ABL Agent may request to effectively confirm such release
(which request shall specify the proposed terms of the sale and the type and
amount of consideration to be received in connection therewith); provided, that,
(1) no such release documents shall be required to be delivered (x) to any
Grantor or (y) more than one Business Day prior to the date of the closing of
the sale or other Disposition of such ABL Priority Collateral, (2) if the
closing of the sale or other Disposition of such ABL Priority Collateral is not
consummated within three (3) Business Days of the anticipated closing date, the
ABL Agent shall promptly return all release documents to the Term
Representatives, and (3) the effectiveness of any such release by the Term
Representatives

 

-27-



--------------------------------------------------------------------------------

shall be subject to the sale or other Disposition of such ABL Priority
Collateral described in such request or on substantially similar terms and shall
lapse in the event such sale or other Disposition does not occur within three
(3) Business Days of the anticipated closing date.

(ii) Until the Discharge of ABL Obligations occurs, to the extent that the ABL
Secured Parties (A) have released any Lien on ABL Priority Collateral and any
such Lien is later reinstated or (B) obtain any new First Priority Liens on
assets constituting ABL Priority Collateral from Grantors, then the Term Secured
Parties shall be granted a Second Priority Lien on any such ABL Priority
Collateral.

(b) Insurance. Unless and until the Discharge of ABL Obligations has occurred,
the ABL Agent and the other ABL Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the ABL Documents,
to adjust settlement for any insurance policy covering the ABL Priority
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
in respect of the ABL Priority Collateral.

(c) Amendments to Term Documents.

(i) Without the prior written consent of the ABL Agent, no Term Document may be
otherwise amended, supplemented or modified or entered into to the extent such
amendment, supplement or modification, would (A) contravene the provisions of
this Agreement; or (B) confer any additional rights on the Term Secured Parties
that would be adverse to the ABL Secured Parties.

(ii) Each Term Representative shall endeavor to give prompt notice of any
amendment, waiver or consent of a Term Document to the ABL Agent after the
effective date of such amendment, waiver or consent; provided, that the failure
of any Term Representative to give any such notice shall not affect the priority
of the Term Representatives’ Liens as provided herein or the validity or
effectiveness of any such notice as against the Grantors or any of their
Subsidiaries.

(d) Rights As Unsecured Creditors. Except as otherwise set forth in Section 3.1,
each Term Representative and the other Term Secured Parties may exercise rights
and remedies as unsecured creditors against any Borrower or any other Grantor
that has guaranteed the Term Obligations in accordance with the terms of the
Term Documents and applicable law to the extent such exercise of rights and
remedies is not in contravention of the terms of this Agreement (including, but
not limited to, any of the provisions of Section 3 hereof). Except as otherwise
set forth in Section 3.1, nothing in this Agreement shall prohibit the receipt
by the any Term Representative or any other Term Secured Parties of the required
payments of interest, principal and other amounts in respect of the Term
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Term Representative or any other Term Secured Parties of rights
or remedies as a secured creditor (including setoff) in respect of the ABL
Priority Collateral or enforcement in contravention of this Agreement of any
Lien held by any of them. Notwithstanding the foregoing, absent exigent
circumstances, the Term Secured Parties shall give the ABL Agent not less than
five Business Days written notice prior to the filing of an involuntary
bankruptcy petition against any Grantor.

(e) Bailee for Perfection.

(i) The ABL Agent agrees to hold that part of the ABL Priority Collateral that
is in its possession or control (or in the possession or control of its agents
or bailees) to the extent that possession or control thereof is taken to perfect
a Lien thereon under the UCC or any other applicable law (such ABL Priority
Collateral being the “Pledged ABL Priority Collateral”) as collateral agent for
the ABL Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Term Representative
(on behalf of the Term Secured Parties) and any assignee thereof solely for the
purpose of perfecting the security interest granted under the ABL Credit
Documents and the Term Documents, respectively, subject to the terms and
conditions of this Section 3.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of ABL
Obligations has occurred, the ABL Agent shall be entitled to deal with the
Pledged ABL Priority Collateral in accordance with the terms of the ABL
Documents as if the Liens of the Term Representatives under the Term Security
Documents did not exist. The rights of the Term Representatives shall at all
times be subject to the terms of this Agreement and to the ABL Agent’s rights
under the ABL Documents.

 

-28-



--------------------------------------------------------------------------------

(iii) The ABL Agent shall have no obligation whatsoever to the Term
Representatives or any other Term Secured Party to ensure that the Pledged ABL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 3.4(e). The duties or responsibilities of the ABL Agent under this
Section 3.4(e) shall be limited solely to holding the Pledged ABL Priority
Collateral as bailee or agent in accordance with this Section 3.4(e).

(iv) The ABL Agent acting pursuant to this Section 3.4(e) shall not have by
reason of the ABL Security Documents, the Term Security Documents, this
Agreement or any other document a fiduciary relationship in respect of the Term
Representatives or any other Term Secured Party.

(v) Upon the Discharge of the ABL Obligations under the ABL Documents, the ABL
Agent shall deliver or cause to be delivered the remaining Pledged ABL Priority
Collateral (if any) in its possession or in the possession of its agents or
bailees, together with any necessary endorsements, first, to the Designated Term
Representative to the extent Term Obligations remain outstanding, and second, to
the applicable Grantor (in each case, so as to allow such Person to obtain
control of such Pledged ABL Priority Collateral) and will cooperate with the
Designated Term Representative in assigning (without recourse to or warranty by
the ABL Agent or any other ABL Secured Party or agent or bailee thereof) control
over any other Pledged ABL Priority Collateral under its control. The ABL Agent
further agrees to take all other action reasonably requested by such Person (at
the sole cost and expense of Grantors or such Person) in connection with such
Person obtaining a first priority interest in the Pledged ABL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
Term Obligations remain outstanding upon the Discharge of the ABL Obligations,
all rights of the ABL Agent hereunder and under the Term Security Documents or
the ABL Security Documents (A) with respect to the delivery and control of any
part of the ABL Priority Collateral, and (B) to direct, instruct, vote upon or
otherwise influence the maintenance or Disposition of such ABL Priority
Collateral, shall immediately, and (to the extent permitted by law) without
further action on the part of either of the Term Representatives or the ABL
Agent, pass to the Designated Term Representative, who shall thereafter hold
such rights for the benefit of the Term Secured Parties. Each of the ABL Agent
and the Grantors agrees that it will, if any Term Obligations remain outstanding
upon the Discharge of the ABL Obligations, take any other action required by any
law or reasonably requested by any Term Representative in connection with such
Term Representative’s establishment and perfection of a First Priority security
interest in the ABL Priority Collateral, at the expense of the Grantors, or, if
not paid by the Grantors, such Term Representative, subject in all cases to any
Term Permitted Liens and to Section 3.4(f).

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the Term Obligations, the ABL Agent acquires
possession of any Pledged Term Priority Collateral, the ABL Agent shall hold the
same as bailee and/or agent to the same extent as is provided in the preceding
clause (i) with respect to Pledged ABL Priority Collateral, provided that as
soon as is practicable the ABL Agent shall deliver or cause to be delivered such
Pledged Term Priority Collateral to the Designated Term Representative in a
manner otherwise consistent with the requirements of the preceding clause (v).

(f) When Discharge of ABL Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with the
Discharge of ABL Obligations any Borrower or any other Grantor enters into any
Permitted Refinancing of any ABL Obligations, then such Discharge of ABL
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under the Permitted Refinancing shall
automatically be treated as ABL Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, the term “ABL Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and the ABL Agent
under such ABL Documents shall be a ABL Agent for all purposes hereof and the
new secured parties under such ABL Documents shall automatically be treated as
ABL Secured Parties for all purposes of this Agreement. Upon receipt of a notice
stating that any Borrower, any Borrower and/or any other Grantor is entering
into a new ABL Document in respect of a Permitted Refinancing of ABL Obligations
(which notice shall include the identity of the new collateral agent, such
agent, the “New ABL Agent”), and delivery by the New ABL Agent of an ABL
Intercreditor Agreement Joinder,

 

-29-



--------------------------------------------------------------------------------

the Term Administrative Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as any
Borrower or any other Grantor or such New ABL Agent shall reasonably request in
order to provide to the New ABL Agent the rights contemplated hereby, in each
case consistent in all respects with the terms of this Agreement. The New ABL
Agent shall at the time it enters into such Permitted Refinancing agree to be
bound by the terms of this Agreement by executing the ABL Intercreditor
Agreement Joinder. If the new ABL Obligations under the new ABL Documents are
secured by assets of the Grantors of the type constituting ABL Priority
Collateral that do not also secure the Term Obligations, then the Term
Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the Term Security Documents with respect
to the other ABL Priority Collateral If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting
Term Priority Collateral that do not also secure the Term Obligations, then the
Term Obligations shall be secured at such time by a First Priority Lien on such
assets to the same extent provided in the Term Security Documents with respect
to the other Term Priority Collateral.

(g) Option to Purchase ABL Obligations.

(i) At any time during the exercise period described in clause (iii) below of
this Section 3.4(g), any Person or Persons at any time or from time to time
designated by the Designated Term Representative or that are the holders of more
than twenty percent (20%) in aggregate outstanding principal amount of the Term
Obligations (an “Eligible Term Purchaser”) shall have the right to purchase by
way of assignment (and shall thereby also assume all commitments and duties of
the ABL Secured Parties), all, but not less than all, of the ABL Obligations
(other than the ABL Obligations of a Defaulting ABL Secured Party (as defined
below)). Any purchase pursuant to this Section 3.4(g)(i) shall be made as
follows:

(A) The purchase price shall be equal to the sum of (1)(I) 100% of the principal
amount of all loans, advances or other similar extensions of credit that
constitute ABL Obligations (including unreimbursed amounts drawn in respect of
letters of credit, but excluding the undrawn amount of then outstanding letters
of credit) not in excess of the limit specified therefor in the definition of
Maximum ABL Obligations, and all accrued and unpaid interest thereon through the
date of purchase, plus (II) 100% of the Cash Management Obligations (not in
excess of the limit specified therefor in the definition of Maximum ABL
Obligations) then owing to the ABL Secured Parties in respect of Cash Management
Products pursuant to the terms of the agreements relating to such Cash
Management Products, including all amounts owing to the ABL Secured Parties as a
result of the termination (or early termination) thereof (in each case, to the
extent of their respective interests therein as ABL Secured Parties), plus (III)
all accrued and unpaid fees (other than prepayment premiums or similar fees),
expenses (including Enforcement Expenses), Indemnity Amounts and other amounts
through the date of purchase, plus (2) in the event that the Designated Term
Representative receives amounts sufficient to pay such prepayment premium or
similar fee, after the payment in full in cash to the Designated Term
Representative of the Term Obligations (up to the Maximum Term Obligations) and
the ABL Obligations purchased by the Eligible Term Purchasers pursuant to this
Section 3.4(g), any prepayment premium or similar fee payable pursuant to the
ABL Documents (and the respective Eligible Term Purchasers shall be expressly
obligated to pay such premium or fee in the assignment documentation described
in Section 3.4(g)(i)(F)), provided that the prepayment giving rise to such
premium or fee occurs within ninety (90) days after the effective date of the
purchase of the ABL Obligations by the Eligible Term Purchasers. The Eligible
Term Purchasers agree not to amend the provisions of the ABL Documents with
respect to the payment of any prepayment premium or fee payable pursuant thereto
during the ninety (90) day period after the effective date of the purchase of
the ABL Obligations by the Eligible Term Purchasers. In addition to the payment
of the purchase price described above, the Eligible Term Purchasers shall be
obligated (which obligation shall be expressly provided in the assignment
documentation described below) to reimburse each issuing lender (or any ABL
Secured Party required to pay same) for all amounts thereafter drawn with
respect to any letters of credit constituting ABL Obligations not in excess of
the limit specified therefor in the definition of Maximum ABL Obligations which
remain outstanding after the date of any purchase pursuant to this Section 3.4,
together with all facing fees and other amounts which may at any future time be
owing to the respective issuing lenders with respect to such letters of credit
in each case in accordance with and pursuant to clause (i)(C) below.

(B) The purchase price described in preceding clause (i)(A) shall be payable in
cash on the date of purchase against transfer to the respective Eligible Term
Purchaser or Eligible Term Purchasers

 

-30-



--------------------------------------------------------------------------------

(which purchase shall be allocated on a pro rata basis based on the principal
amount of the Term Obligations held by such Eligible Term Purchasers) (without
recourse and without any representation’ or warranty whatsoever, whether as to
the enforceability of any ABL Obligation or the validity, enforceability,
perfection, priority or sufficiency of any Lien securing, or guarantee or other
supporting obligation for, any ABL Obligation or as to any other matter
whatsoever, except the representations and warranties by each ABL Secured Party
(1) that the debt being transferred by such ABL Secured Party is free and clear
of all Liens and encumbrances, (2) as to the amount of its portion of the ABL
Obligations being acquired, and (3) that such ABL Secured Party has the right to
assign its right, title and interest in and to the ABL Obligations and the
commitments of such ABL Secured Party under the ABL Documents); provided that
the purchase price in respect of any outstanding letter of credit described in
clause (i)(A) above that remains undrawn on the date of purchase shall be
payable in cash as and when such letter of credit is drawn upon solely from the
cash collateral account described in clause (i)(C) below.

(C) Such purchase shall be accompanied by a deposit of cash collateral under the
sole dominion and control of the ABL Agent or its designee in an amount equal
(y) to one hundred five percent (105%) of the sum of the aggregate undrawn
amount of all then outstanding letters of credit described in clause (i)(A)
above, as security for the respective Eligible Term Purchaser’s or Eligible Term
Purchaser’s obligation to pay amounts as provided in preceding clause (i)(A), it
being understood and agreed that (1) at the time any facing or similar fees are
owing to an issuer with respect to any such letter of credit, the ABL Agent may
apply amounts deposited with it as described above to pay same and (2) upon any
drawing under any such letter of credit, the ABL Agent shall apply amounts
deposited with it as described above to repay the respective unpaid drawing.
After giving effect to any payment made as described above in this clause (C),
those amounts (if any) then on deposit with the ABL Agent as described in this
clause (C) which exceed one hundred five percent (105%) of the sum of the
aggregate undrawn amount of all then outstanding letters of credit described in
clause (i)(A) above, shall be returned to the respective Eligible Term Purchaser
or Eligible Term Purchasers (as their interests appear) and (z) one hundred
percent (100%) of Cash Management Obligations not paid pursuant to clause
(A)(1)(II) above, up to the Bank Product Reserve Amount (as defined in the ABL
Credit Agreement as in effect on the date hereof) (such cash collateral shall be
applied to the reimbursement of the Cash Management Obligations as and when such
obligations become due and payable and, at such time as all of the Cash
Management Obligations are paid in full in cash, the remaining cash collateral
held by the ABL Agent in respect of Cash Management Obligations shall be
remitted to the Designated Term Representative for the benefit of the purchasing
Term Secured Parties). Furthermore, at such time as all such letters of credit
have been cancelled, expired or been fully drawn, as the case may be, and after
all applications described above have been made, any excess cash collateral
deposited as described above in this clause (C) (and not previously applied or
released as provided above) shall be returned to the respective Eligible Term
Purchaser or Eligible Term Purchasers, as their interests appear. The ABL Agent
and the other ABL Secured Parties agree not to amend, modify, renew or extend
any such letters of credit during the period during which such cash collateral
is deposited as described above in this clause (C).

(D) The purchase price described in the preceding clause (i)(A) shall be
accompanied by a waiver by the Designated Term Representative (on behalf of
itself and the other Term Secured Parties that it represents) of all claims
arising out of this Agreement and the transactions contemplated hereby as a
result of exercising the purchase option contemplated by this Section 3.4(g).

(E) All amounts payable to the various ABL Secured Parties in respect of the
assignments described above shall be distributed to them by the ABL Agent in
accordance with their respective ratable shares of the various ABL Obligations.

(F) Such purchase shall be made pursuant to assignment documentation in form and
substance reasonably satisfactory to the ABL Agent and the Eligible Term
Purchasers; it being understood and agreed that the ABL Agent and each other ABL
Secured Party shall retain all rights to indemnification as provided in the
relevant ABL Documents for all periods prior to any assignment by them pursuant
to the provisions of this Section 3.4(g). The relevant assignment documentation
shall also provide that, if the Designated Term Representative receives amounts
sufficient to pay any prepayment premium or similar fee payable pursuant to the
ABL Documents, after the payment in full in cash to the Designated Term
Representative

 

-31-



--------------------------------------------------------------------------------

of the Term Obligations (up to the Maximum Term Obligations) and the ABL
Obligations purchased by the Eligible Term Purchasers pursuant to this
Section 3.4(g), then the Eligible Term Purchasers shall pay such prepayment
premium or similar fee to the ABL Agent within three (3) Business Days after
such receipt, provided that the prepayment giving rise to such premium or fee
occurs within ninety (90) days after the effective date of the purchase of the
ABL Obligations by the Eligible Term Purchasers.

(G) Contemporaneously with the consummation of such purchase, the ABL Agent
shall resign as the “Agent” under the ABL Documents and the Designated Term
Representative, or such other Person as the Eligible Term Purchasers shall
designate, shall be designated as the successor “Agent” under the ABL Documents.

(H) All ABL Obligations in excess of the Maximum ABL Obligations, including,
without limitation, any prepayment premium or other similar fee that may become
due and payable under the ABL Documents, shall continue to be secured by the
Collateral in accordance with the terms of the ABL Documents, and the ABL Agent
and the other ABL Secured Parties shall retain all rights to receive payments in
respect thereof.

(ii) The Eligible Term Purchasers shall exercise the purchase option described
in Section 3.4(g)(i) by providing the ABL Agent on behalf of the ABL Secured
Parties not less than five (5) Business Days’ prior written notice of their
exercise thereof, which notice, (A) once given, shall be irrevocable and fully
binding on the respective Eligible Term Purchaser or Eligible Term Purchasers,
and (B) shall specify a date of purchase not less than five (5) Business Days,
nor more than ten (10) Business Days, after the date of the receipt by the ABL
Agent of such notice. Neither the ABL Agent nor any other ABL Secured Party
shall have any disclosure obligation to any Eligible Term Purchaser, the Term
Administrative Agent or any other Term Secured Party in connection with any
exercise of such purchase option.

(iii) The right to purchase the ABL Obligations as described in this
Section 3.4(g) may be exercised by giving the irrevocable written notice
described in preceding clause (ii) at any time during the period that (A) begins
on the date of the occurrence of any of the following: (1) an Event of Default
has occurred and is continuing under the ABL Documents and the revolving loan
commitment under the ABL Credit Agreement has been terminated, (2) the maturity
of any ABL Obligations has been accelerated pursuant to a written notice
delivered by the ABL Agent to any Borrower or any other Grantor based on an
Event of Default under the ABL Documents, (3) the ABL Agent shall have
commenced, or shall have notified the Designated Term Representative that it
intends to commence, the exercise of any of its rights and remedies with respect
to any Collateral, or shall have commenced, or shall have notified the
Designated Term Representative that it intends to commence, the exercise of any
of its rights and remedies with respect to any Borrower, and/or any other
Grantor to collect the ABL Obligations, all in accordance with the ABL
Documents, or (4) a payment Event of Default has occurred and is continuing
under the Term Documents and has not been waived in accordance with the terms of
the Term Documents and, other than with respect to payments of principal (which
shall have no grace period), has continued for a period of 3 Business Days and
(B) ends on the one hundred eightieth (180th) day after the start of the
applicable period described in clause (A) above.

(iv) The obligations of the ABL Secured Parties to sell their respective ABL
Obligations under this Section 3.4(g) are several and not joint and several. To
the extent any ABL Secured Party breaches its obligation to sell its ABL
Obligations under this Section 3.4(g) (a “Defaulting ABL Secured Party”),
nothing in this Section 3.4(g) shall be deemed to require the ABL Agent or any
other ABL Secured Party to purchase such Defaulting ABL Secured Party’s ABL
Obligations for resale to the holders of Term Obligations and in all cases, the
ABL Agent and each other ABL Secured Party complying with the terms of this
Section 3.4(g) shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting ABL
Secured Party; provided that nothing in this clause (iv) shall require any
Eligible Term Purchaser to purchase less than all of the ABL Obligations.

(v) Each Grantor irrevocably consents to any assignment effected to one or more
Eligible Term Purchasers pursuant to this Section 3.4(g) (so long as they meet
all eligibility standards contained in all relevant Term Documents, other than
obtaining the consent of any Grantor to an assignment to the extent required by
such Term Documents and such assignment does not violate any applicable federal
or state securities laws) for purposes of all Term Documents and hereby agrees
that no further consent from such Grantor shall be required.

 

-32-



--------------------------------------------------------------------------------

(vi) In the absence of exigent circumstances, the ABL Agent agrees that it will
use commercially reasonable efforts to give the Designated Term Representative
five (5) Business Days’ prior written notice of its intention to terminate the
revolving loan commitment under the ABL Documents or commence the exercise of
any of its rights or remedies with respect to the ABL Priority Collateral;
provided, that in the event exigent circumstances then exist, the ABL Agent
agrees that it will use commercially reasonable efforts to give Designated Term
Representative concurrent written notice of the termination of the revolving
loan commitment or the commencement of the exercise of any of its rights or
remedies with respect to the ABL Priority Collateral, but the ABL Agent shall
have no liability for any failure to provide such notice. In the event that
during such five (5) Business Day period, any Eligible Term Purchaser shall send
to the ABL Agent the irrevocable written notice described in the preceding
clause (ii), the ABL Agent shall not, absent exigent circumstances, continue or
commence any foreclosure or other action to sell or otherwise realize upon the
ABL Priority Collateral; provided, that the ABL Agent’s forbearance shall
terminate if the purchase and sale with respect to the ABL Obligations provided
for herein shall not have closed, and the ABL Agent shall not have received the
purchase price described in the preceding clause (i)(A), within ten
(10) Business Days after the date of the receipt by the ABL Agent of such
irrevocable written notice.

3.5 Insolvency or Liquidation Proceedings.

(a) Finance Issues. Until the Discharge of ABL Obligations has occurred, if any
Borrower or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Agent shall desire to (i) permit or otherwise consent to
the use of cash collateral constituting ABL Priority Collateral on which the ABL
Agent or any other creditor has a Lien under Section 363 or any similar
Bankruptcy Law (the “ABL Cash Collateral”) or (ii) provide or consent to any ABL
Secured Party providing DIP Financing (such financing under this clause (ii),
“ABL DIP Financing”), then each Term Representative, on behalf of itself and the
other Term Secured Parties that it represents, agrees that it will raise no
objection to such use of cash collateral constituting ABL Priority Collateral or
to the fact that such ABL DIP Financing may be granted Liens on the ABL Priority
Collateral and will not request adequate protection or any other relief with
respect to the ABL Priority Collateral (except as expressly agreed by the ABL
Agent or to the extent permitted by Section 3.5(c)) and, to the extent the Liens
on the ABL Priority Collateral securing the ABL Obligations are subordinated or
pari passu with the Liens on the ABL Priority Collateral securing such ABL DIP
Financing, each Term Representative will subordinate its Liens in the ABL
Priority Collateral to the Liens securing such ABL DIP Financing (and all
obligations relating thereto), in each case, so long as (A) each Term
Representative retains a Lien on the Collateral (including Proceeds thereof
arising after the commencement of such Insolvency or Liquidation Proceeding)
with the same priority as existed prior to the commencement of such Insolvency
or Liquidation Proceeding, subordinated to the Liens securing such ABL DIP
Financing, (B) the aggregate principal amount of loans, letter of credit
accommodations and other financial accommodations (including Cash Management
Obligations) outstanding under such ABL DIP Financing, together with the
aggregate principal amount of loans, letter of credit accommodations and other
financial accommodations (including Cash Management Obligations) outstanding
under the ABL Documents, does not exceed the Maximum ABL Obligations, (C) the
proposed terms of the ABL DIP Financing provide that the Term Secured Parties
receives a replacement Lien on post-petition assets to the same extent granted
to the ABL Secured Parties providing the ABL DIP Financing, which Lien will be
subordinated to the Liens securing the ABL Obligations and such ABL DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens on ABL Priority Collateral securing the Term Obligations are so
subordinated to the ABL Obligations under this Agreement, and (D) such ABL DIP
Financing is subject to the terms of this Agreement. If ABL Agent or any one or
more of the ABL Lenders offer to provide, and are prepared to provide, ABL DIP
Financing that meets the requirements set forth in clause (A) through (D) above,
Term Secured Parties shall not provide or offer to provide or support any third
party offering to provide any ABL DIP Financing secured by a Lien on the ABL
Priority Collateral senior or pari passu with the Liens in favor of ABL Agent
and ABL Secured Parties on the ABL Priority Collateral securing the ABL
Obligations, without the prior written consent of ABL Agent.

(b) Relief from the Automatic Stay. Until the Discharge of ABL Obligations has
occurred, each Term Representative, on behalf of itself and the other Term
Secured Parties that it represents, agrees that (i) none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Priority Collateral (A) without the
prior written consent of the ABL Agent or (B) unless and to the extent the ABL
Agent has obtained relief from such stay in respect of the ABL Priority
Collateral and (ii) none of them shall oppose any relief from the automatic stay
or other stay in any Insolvency or Liquidation Proceeding sought by the ABL
Agent in respect of the ABL Priority Collateral.

 

-33-



--------------------------------------------------------------------------------

(c) Adequate Protection. Each Term Representative, on behalf of itself and the
other Term Secured Parties that it represents, agrees that none of them shall
contest (or support any other Person contesting) (i) any request by the ABL
Agent or the other ABL Secured Parties for adequate protection with respect to
any ABL Priority Collateral or (ii) any objection by the ABL Agent or the other
ABL Secured Parties to any motion, relief, action or proceeding based on the ABL
Agent or the other ABL Secured Parties claiming a lack of adequate protection
with respect to the ABL Priority Collateral. Notwithstanding the foregoing
provisions in this Section 3.5(c), in any Insolvency or Liquidation Proceeding,
(A) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional or replacement collateral in connection
with the ABL Obligations, then the Designated Term Representative, on behalf of
itself or any of the other Term Secured Parties, may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral
and (1) to the extent any Lien so granted to the Term Secured Parties (or any
subset thereof) in accordance with this clause (A) is on ABL Priority
Collateral, such Lien will be subordinated to the Liens securing the ABL
Obligations and such DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens on ABL Priority Collateral securing the Term
Obligations are so subordinated to the ABL Obligations under this Agreement, and
(2) to the extent any Lien so granted to the ABL Secured Parties (or any subset
thereof) in accordance with this clause (A) is on Term Priority Collateral, such
Lien will be subordinated to the Liens securing the Term Obligations on the same
basis as the other Liens on the Term Priority Collateral securing the ABL
Obligations are so subordinated to the Term Obligations under this Agreement;
and (B) in the event any Term Representative, on behalf of itself and the other
Term Secured Parties that it represents, seeks or requests adequate protection
in respect of ABL Priority Collateral securing Term Obligations and such
adequate protection is granted in the form of additional or replacement
collateral, then such Term Representative, on behalf of itself or any of the
other Term Secured Parties that it represents, agrees that the ABL Agent shall
also be granted a senior Lien on such additional or replacement collateral as
security for the ABL Obligations and for any such DIP Financing provided by the
ABL Secured Parties and that any Lien on such additional or replacement
collateral securing the Term Obligations shall be subordinated to the Liens on
such collateral securing the ABL Obligations and any such DIP Financing provided
by the ABL Secured Parties (and all obligations relating thereto) and to any
other Liens granted to the ABL Secured Parties as adequate protection on the
same basis as the other Liens on ABL Priority Collateral securing the Term
Obligations are so subordinated to the ABL Obligations under this Agreement.
Designated Term Representative (a) may seek, without objection from ABL Secured
Parties, adequate protection with respect to the Term Secured Parties’ rights in
the ABL Priority Collateral in the form of periodic cash payments in an amount
not exceeding interest at the non-default contract rate, together with payment
of reasonable out-of-pocket expenses, and (b) except as otherwise expressly
provided herein, without the consent of the ABL Agent, shall not seek any other
adequate protection with respect to their rights in the ABL Priority Collateral.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 3.2(a), nothing
contained herein shall prohibit or in any way limit the ABL Agent or any other
ABL Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Term Representative or any of the other
Term Secured Parties in respect of the ABL Priority Collateral, including the
seeking by such Term Representative or any other Term Secured Parties of
adequate protection in respect thereof or the asserting by such Term
Representative or any other Term Secured Parties of any of its rights and
remedies under the Term Documents or otherwise in respect thereof. Except as
otherwise expressly provided in this Agreement, nothing contained herein shall
prohibit or in any way limit the ABL Agent or any ABL Secured Party from
objecting in any Insolvency or Liquidation Proceeding involving a Grantor to any
action taken by any Term Representative or any Term Secured Party.

(e) Post-Petition Interest. Neither any Term Representative nor any other Term
Secured Party shall oppose or seek to challenge any claim by the ABL Agent or
any other ABL Secured Party for allowance in any Insolvency or Liquidation
Proceeding of ABL Obligations consisting of post-petition interest, premiums,
fees or expenses.

(f) Waiver. No Term Representative, for itself and on behalf of Term Secured
Parties, shall object to, oppose, support any objection, or take any other
action to impede, the rights of any ABL Secured Party or the ABL Agent to make
an election under Section 1111(b)(2) of the Bankruptcy Code (or similar
Bankruptcy Law). Each Term Representative, for itself and on behalf of the other
Term Secured Parties that it represents, waives any claim it may hereafter have
against any ABL Secured Party arising out of the election of any ABL Secured
Party of the application of Section 111l(b)(2) of the Bankruptcy Code (or
similar Bankruptcy Law).

 

-34-



--------------------------------------------------------------------------------

(g) Reserved.

(h) Plan of Reorganization. If, in any Insolvency or Liquidation Proceeding
involving a Grantor, debt obligations of the reorganized debtor secured by Liens
upon any property of the reorganized debtor are distributed pursuant to a plan
of reorganization or similar dispositive restructuring plan, both on account of
ABL Obligations and on account of Term Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

(i) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof. The
relative rights of Secured Parties in or to any distributions from or in respect
of any Collateral or proceeds of Collateral, shall continue after the
commencement of any Insolvency or Liquidation Proceeding. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy Code
(or similar Bankruptcy Law).

(j) Asset Dispositions. Until the Discharge of ABL Obligations has occurred,
each Term Representative, for itself and on behalf of the other Term Secured
Parties that it represents, agrees that, in the event of any Insolvency or
Liquidation Proceeding, the Term Secured Parties will not object or oppose (or
support any Person in objecting or opposing) a motion for any Disposition of any
ABL Priority Collateral free and clear of the Liens of Term Representatives and
the other Term Secured Parties or other claims under Sections 363, 365 or 1129
of the Bankruptcy Code, or any comparable provision of any Bankruptcy Law (and
including any motion for bid procedures or other procedures related to the
Disposition that is the subject of such motion), and shall be deemed to have
consented to any such Disposition of any ABL Priority Collateral under
Section 363(f) of the Bankruptcy Code that has been consented to by the ABL
Agent; provided, that, the Proceeds of such Disposition of any Collateral to be
applied to the ABL Obligations or the Term Obligations are applied in accordance
with Section 5.2.

3.6 Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, each Term
Representative, on behalf of itself and the other Term Secured Parties that it
represents, acknowledges that it and such other Term Secured Parties have,
independently and without reliance on the ABL Agent or any other ABL Secured
Parties, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into such Term Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decisions in taking or not taking any action under the Term Documents or
this Agreement.

(b) No Warranties or Liability. Each Term Representative, on behalf of itself
and the other Term Secured Parties that it represents, acknowledges and agrees
that the ABL Agent and the other ABL Secured Parties have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
ABL Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. The ABL Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
ABL Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The ABL Agent and the other ABL Secured Parties
shall have no duty to the Term Representatives or any of the other Term Secured
Parties to act or refrain from acting in a manner which allows, or results in,
the occurrence or continuance of an event of default or default under any
agreements with one or more of any Borrower or any other Grantor (including the
ABL Documents and the Term Documents), regardless of any knowledge thereof which
they may have or be charged with.

(c) No Waiver of Lien Priorities.

(i) No right of the ABL Agent, the other ABL Secured Parties or any of them to
enforce any provision of this Agreement or any ABL Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Borrower or any other Grantor or by any act or failure to act by the ABL
Agent or any other ABL Secured Party, or by any noncompliance by any Person with
the terms, provisions and covenants of this Agreement, any of the ABL Documents
or any of the Term Documents, regardless of any knowledge thereof which the ABL
Agent or the other ABL Secured Parties, or any of them, may have or be otherwise
charged with.

 

-35-



--------------------------------------------------------------------------------

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of any Borrower and the other Grantors under the ABL
Documents and subject to the other provisions of this Agreement), the ABL Agent,
the other ABL Secured Parties and any of them, may, at any time and from time to
time in accordance with the ABL Documents and/or applicable law, without the
consent of, or notice to, the Term Representatives or any other Term Secured
Party, without incurring any liabilities to the Term Representatives or any
other Term Secured Party and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of the Term Administrative Agent or any other Term
Secured Party is affected, impaired or extinguished thereby) do any one or more
of the following:

(A) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof and applicable law) and in any order any part of
the ABL Priority Collateral or any liability of any Borrower or any other
Grantor to the ABL Agent or the other ABL Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(B) settle or compromise any ABL Obligation or any other liability of any
Borrower or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and

(C) exercise or delay in or refrain from exercising any right or remedy against
any Borrower or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with any Borrower, any other Grantor or any ABL
Priority Collateral and any security and any guarantor or any liability of any
Borrower or any other Grantor to the ABL Secured Parties or any liability
incurred directly or indirectly in respect thereof.

(iii) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, also agrees that the ABL Agent and the other ABL
Secured Parties shall have no liability to the Term Representatives or any other
Term Secured Party, and each Term Representative, on behalf of itself and the
other Term Secured Parties that it represents, hereby waives any claim against
the ABL Agent and any other ABL Secured Party, arising out of any and all
actions which the ABL Agent or the other ABL Secured Parties may take or permit
or omit to take with respect to:

(A) the ABL Documents (other than this Agreement);

(B) the collection of the ABL Obligations; or

(C) the foreclosure upon, or sale, liquidation or other Disposition of, any ABL
Priority Collateral in accordance with this Agreement and applicable law.

(iv) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees that the ABL Agent and the other ABL Secured
Parties have no duty to the Term Representative or the other Term Secured
Parties in respect of the maintenance or preservation of the ABL Priority
Collateral, the ABL Obligations or otherwise, except as otherwise provided in
this Agreement.

(v) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the ABL Agent and the other ABL Secured Parties and the Term Representatives
and the other Term Secured Parties, respectively, under this Agreement shall
remain in full force and effect irrespective of:

(i) except as otherwise provided this Agreement, any lack of validity or
enforceability of any ABL Document or any Term Document;

 

-36-



--------------------------------------------------------------------------------

(ii) except as otherwise provided this Agreement, any change in the time, manner
or place of payment of, or in any other terms of, all or any of the ABL
Obligations or Term Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any ABL
Document or any Term Document;

(iii) any exchange of any security interest in any ABL Priority Collateral or
any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Term Obligations; or

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
one or more of any Borrower or any other Grantor.

Section 4. Cooperation with respect to ABL Priority Collateral and Term Priority
Collateral.

4.1 Access to Information. If any Representative takes actual possession of any
documentation of a Grantor (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of such Collateral Agent), then upon request of the any other
Representative and reasonable advance notice, such Representative will permit
each other Representative or its representative to inspect and copy such
documentation.

4.2 Non-Exclusive License to Use Intellectual Property. In addition to and not
in limitation of the provisions of this Section 4 for the purpose of enabling
the ABL Agent and the ABL Secured Parties to exercise rights and remedies at
such time as the ABL Agent shall be lawfully entitled to exercise such rights
and remedies,

(a) subject to the terms and conditions of this Section 4, the Term
Representatives and each Term Secured Party hereby gives its written consent
(given without any representation, warranty or obligation whatsoever) to any
grant by Grantors to the ABL Agent and the other ABL Secured Parties of a
non-exclusive royalty-free license to use any Intellectual Property that is
deemed necessary by the ABL Agent and the other ABL Secured Parties to sell,
lease or otherwise dispose of or realize upon any ABL Priority Collateral,

(b) to the extent that any Term Representative or any Term Secured Party has
become the owner of any Intellectual Property of any Grantor through the
exercise of its rights and remedies with respect to the Term Priority Collateral
and to the extent permitted by the terms of such Intellectual Property, such
Term Representative or Term Secured Party hereby grants to the ABL Agent, for
itself and the benefit of the ABL Secured Parties, an irrevocable, nonexclusive
royalty-free license (given without any representation, warranty or obligation
whatsoever) to use any such Intellectual Property that is deemed necessary by
the ABL Agent to sell, lease or otherwise dispose of or realize upon any ABL
Priority Collateral. The license granted under this Section 4.2(b) shall
continue for the period of one hundred fifty (150) days from the date such Term
Representative or any Term Secured Party becomes the owner of the Intellectual
Property (the “License Period”). If, at any time, such Term Representative or
any Term Secured Party sells or transfers the Intellectual Property, the license
shall continue for the License Period. The License Period shall be tolled during
the pendency of any Insolvency or Liquidation Proceeding of one or more of any
Borrower or any other Grantor pursuant to which both the ABL Agent and the Term
Representatives are effectively stayed from enforcing their rights and remedies
with respect to the ABL Priority Collateral, and

(c) to the extent the ABL Agent is selling, leasing, or otherwise disposing of
or realizing upon any ABL Priority Collateral that is subject to a licensing
agreement, the ABL Agent shall sell, lease or otherwise dispose of or realize
upon any such ABL Priority Collateral in accordance with the terms and
provisions of the licensing agreement.

 

-37-



--------------------------------------------------------------------------------

4.3 Rights of Access and Use. In the event that any Term Representative or any
Term Secured Party shall acquire control or possession of any of the Term
Priority Collateral or shall, through the exercise of remedies under the Term
Documents or otherwise, sell any of the Term Priority Collateral to any third
party (a “Third Party Purchaser”), such Term Representative and the Term Secured
Parties shall permit the ABL Agent (or require as a condition of such sale to
the Third Party Purchaser that the Third Party Purchaser agree to permit the ABL
Agent), at its option and in accordance with applicable law: (a) to enter any or
all of the Term Priority Collateral under such control or possession (or sold to
a Third Party Purchaser) consisting of real property during normal business
hours (i) in order to inspect, remove or take any action with respect to the ABL
Priority Collateral or to enforce the ABL Agent’s rights with respect thereto,
including, but not limited to, the examination and removal of the ABL Priority
Collateral and the examination and duplication of the books and records of any
Grantor related to the ABL Priority Collateral and use of systems and other
computer procession equipment in connection therewith, (ii) to complete the
processing of and turning into finished goods any ABL Priority Collateral
consisting of raw materials or work-in-process, (iii) to sell any or all of the
ABL Priority Collateral, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise, (iv) otherwise for the purpose of
processing, shipping, producing, storing, completing, supplying, leasing,
selling or otherwise handling, dealing with, assembling or disposing of, in any
lawful manner, the ABL Priority Collateral, and/or (v) to take commercially
reasonable actions to protect, secure, and otherwise enforce the rights or
remedies of the ABL Agent and/or the other ABL Secured Parties (including with
respect to any ABL Priority Collateral Enforcement Actions) in and to the ABL
Priority Collateral, such right to include, without limiting the generality of
the foregoing, the right to conduct one or more public or private sales or
auctions thereon; and (b) use any of the Term Priority Collateral under such
control or possession (or sold to a Third Party Purchaser) (including, without
limitation, real property, equipment, machinery, fixtures, computers or other
data processing equipment) to handle, deal with or dispose of any ABL Priority
Collateral pursuant to the rights of the ABL Agent and the other ABL Secured
Parties as set forth in the ABL Loan Documents, the UCC of any applicable
jurisdiction and other applicable law including, without limitation, those
actions listed in Section 4.3(a) above. The Term Representatives and the Term
Secured Parties shall not have any responsibility or liability for the acts or
omissions of the ABL Agent or any other ABL Secured Party, and the ABL Agent and
the other ABL Secured Parties shall not have any responsibility or liability for
the acts or omissions of the Term Representatives or any Term Secured Party, in
each case arising in connection with such other Secured Party’s use and/or
occupancy of any of the Term Priority Collateral. The rights of the ABL Agent
set forth in Sections 4.3(a) and 4.3(b) above as to the Term Priority Collateral
shall be irrevocable and shall continue at the ABL Agent’s option for a period
of one hundred fifty (150) days from the date that the ABL Agent receives
written notice from any Term Representative that such Term Representative has
acquired possession or control of any of the Term Priority Collateral (except,
that such one hundred fifty (150) day period shall be reduced by the number of
days, if any, that the ABL Agent has entered or used the Term Priority
Collateral as described in Section 4.3(a) or 4.3(b) above, to the extent prior
to the date that any Term Representative or the Term Secured Parties have
control or possession of such Term Priority Collateral, or have sold such Term
Priority Collateral to a Third Party Purchaser); provided, that if any Term
Representative has entered into an agreement for the sale of all or
substantially all of the Term Priority Collateral consisting of equipment and
real property and equipment at a location in a bona fide arm’s length
transaction with an unaffiliated person, the rights of the ABL Agent set forth
in Sections 4.3(a) and (b) above at such location shall only continue until the
later of (x) the date one hundred twenty (120) days after the date the ABL Agent
receives written notice from such Term Representative of such agreement,
together with a copy thereof, as duly authorized, executed and delivered by the
parties thereto or (y) the date that the proposed purchaser shall require as a
condition of such sale that possession of the equipment and real property be
given by such Term Representative to such purchaser. In connection with any such
sale, such Term Representative and the Term Secured Parties shall use
commercially reasonable efforts to cause such purchaser to not require as a
condition of the sale that possession of the equipment and real property be
given by such Term Representative to such purchaser prior to the end of the one
hundred fifty (150) day period provided for above or if such period is not
acceptable to the purchaser, then the longest period equal to or greater than
the one hundred twenty (120) day period provided for above which may be
acceptable (provided that such efforts by such Term Representative shall not be
required if in the good faith determination of such Term Representative such
efforts will result in an adverse change in the terms of the proposed sale or
have a reasonable likelihood of causing the sale not to occur). The time periods
set forth in Sections 4.2 and 4.3 above shall be tolled during the pendency of
any proceeding of any Borrower or Grantor under the U.S. Bankruptcy Code or
other proceedings pursuant to which both the ABL Agent and the Term
Representatives are effectively stayed from enforcing their rights against the
ABL Priority Collateral. In no event shall the Term Representatives or any of
the Term Secured Parties take any action to interfere, limit or restrict the
rights of the ABL Agent or any other ABL Secured Party or the exercise of such
rights by the ABL Agent or any other ABL Secured Party to have access to or to
use any of such Term Priority Collateral under such possession or control
pursuant to Sections 4.2 and 4.3 prior to the expiration of such periods.

 

-38-



--------------------------------------------------------------------------------

4.4 Grantor Consent. Any Borrower and the other Grantors consent to the
performance by the Term Representatives of the obligations set forth in this
Section 4 between the Term Representatives and the ABL Agent, and acknowledge
and agree that they shall look to the ABL Agent (and not to the Term
Representatives or any Term Secured Party) for any accountability or liability
in respect of any action taken or omitted by the ABL Agent or any other ABL
Secured Party or its or any of their officers, employees, agents, successors or
assigns in connection with or incidental to or in consequence of the aforesaid
obligations under this Section 4, including any improper use or disclosure of
any Intellectual Property by the ABL Agent or any other ABL Secured Party or its
or any of their officers, employees, agents, successors or assigns or any other
damage to or misuse or loss of any property of the Grantors as a result of any
action taken or omitted by the ABL Agent or any other ABL Secured Party or any
of their officers, employees, agents, successors or assigns, provided that
nothing in this Section 4.4 shall so limit any Borrower and the other Grantors
if any Term Representative and/or any Term Secured Party participated in any
such actions, omission, improper uses or disclosures or in causing any such
damages, misuse or losses. Performance by any Term Representative and/or any
Term Secured Party of the undertakings in this Section 4 will not be deemed to
be participation in any such actions, omissions, improper uses or disclosures or
in causing any such damages, misuse or losses referenced in the prior sentence.

4.5 Indemnification by the ABL Agent and ABL Secured Parties. The ABL Agent and
the ABL Secured Parties shall indemnify and hold harmless the Term
Representatives, the Term Secured Parties and any Third Party Purchaser (but, in
the case of any Third Party Purchaser, only to the extent the ABL Agent’s and
ABL Secured Parties’ access and use of the Term Priority Collateral continues
after the sale of such Term Priority Collateral to such Third Party Purchaser)
from and against (a) any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by any third party to the extent resulting from any acts or omissions by the ABL
Agent, or any of its agents or representatives, in connection with the exercise
by the ABL Agent of the rights of access set forth in Section 4.3. above; except
that, the ABL Agent and the other ABL Secured Parties shall not have any
obligation under this Section 4.5 to indemnify any Term Representative, any Term
Secured Parties or any Third Party Purchaser harmless with respect to a matter
covered hereby to the extent resulting from the gross negligence or willful
misconduct of any Term Representative, any Term Secured Parties or any Third
Party Purchaser as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction, (b) any damage to any Term Priority Collateral
(including, without limitation, any damage to real property constituting Term
Priority Collateral) to the extent caused by any act of the ABL Agent or its
agents or representatives, and (c) any injury resulting from any release of
hazardous materials on such real property or arising in connection with the
investigation, removal, clean-up and/or remediation of any hazardous material at
such real property to the extent caused by the access, occupancy, use or control
of such real property by the ABL Agent, or any of its agents or representatives.
In no event shall the ABL Agent or any other ABL Secured Party have any
liability to the Term Representatives, the Term Secured Parties or any Third
Party Purchaser pursuant to this Section 4.5 or otherwise as a result of any
condition on or with respect to the Term Priority Collateral existing prior to
the date of the exercise by the ABL Agent of its rights under this Section 4
(except to the extent of any injury to any person on the real property
constituting Term Priority Collateral or damage to any Term Priority Collateral
as a result of such condition that would not have occurred but for the exercise
by the ABL Agent of its rights of access set forth in Section 4.3 above) and the
ABL Agent or any other ABL Secured Party shall have no duty or liability to
maintain the Term Priority Collateral in a condition or manner better than that
in which it was maintained prior to the access and/or use thereof by the ABL
Agent or any other ABL Secured Party.

4.6 Indemnification by Term Representatives and Term Secured Parties. Each Term
Representatives and the applicable Term Secured Parties represented by such Term
Representative shall indemnify and hold harmless the ABL Agent and the other ABL
Secured Parties from and against any damage to any ABL Priority Collateral to
the extent caused by any act of such Term Representative or its agents or
representatives. In no event shall any Term Representative or any Term Secured
Party have any liability to the ABL Agent or the other ABL Secured Parties
pursuant to this Section 4.6 or otherwise as a result of any condition on or
with respect to the ABL Priority Collateral existing prior to the date of the
exercise by any Term Representative of its rights against the Term Priority
Collateral (except to the extent of any injury to any person on the real
property constituting Term Priority Collateral or damage to any ABL Priority
Collateral as a result of such condition that would not have occurred but for
the exercise by such Term Representative of its rights against all or any part
of the Term Priority Collateral) and the Term Representatives or any Term
Secured Party shall have no duty or liability to maintain the ABL Priority
Collateral.

 

-39-



--------------------------------------------------------------------------------

4.7 Payments by the ABL Agent. During the actual occupation and control by the
ABL Agent, its agents or representatives, of any real property constituting Term
Priority Collateral during the access and use period permitted by this
Section 4, the ABL Agent shall be (a) obligated to pay to the applicable Term
Representative all utilities, taxes and all other maintenance and operating
costs of such real property during any such period of actual occupation and
control by the ABL Agent, but only to the extent a Grantor is not otherwise
paying any such amounts, (b) obligated to maintain insurance for such real
property, substantially similar to the insurance maintained by any Borrower or
any Grantor on such real property, naming the applicable Term Representative,
for the benefit of the Term Secured Parties, as mortgagee, loss payee and
additional insured, if such insurance is not otherwise in effect and
(c) obligated to repair at its expense any physical damage (ordinary wear and
tear excepted) to such real property resulting from any act or omission of the
ABL Agent or its agents or representatives pursuant to such access, occupancy,
use or control of such equipment or real property, and to leave the premises in
a condition substantially similar to the condition of such premises prior to the
date of the commencement of the use thereof by the ABL Agent.

Section 5. Application of Proceeds.

5.1 Application of Proceeds in Distributions by the Designated Term
Representative.

(a) Term Priority Collateral. Upon the exercise of remedies in respect of the
Term Priority Collateral, the Designated Term Representative will apply the
Proceeds received by Designated Term Representative or any Term Secured Party of
any collection, sale, foreclosure or other realization upon any Term Priority
Collateral and, after the Discharge of ABL Obligations, the Proceeds of any
collection, sale, foreclosure or other realization of any ABL Priority
Collateral by the Designated Term Representative or any Term Secured Party as
expressly permitted hereunder, and, in each case the Proceeds of any title
insurance policy required under any Term Document or ABL Document, in the
following order of application:

First, to the payment of all costs and expenses incurred by any Term
Representative or any co-trustee or agent of such Term Representative in
connection with any such collection, sale, foreclosure or other realization upon
the Collateral in accordance with the terms of this Agreement;

Second, to the Term Representatives for application to the payment of all
outstanding Term Obligations (pro rata to the outstanding amount of Term
Obligations at such time) in such order as may be provided in the Term Documents
in an amount sufficient to pay in full in cash all outstanding Term Obligations;

Third, to the ABL Agent for application to the payment of all outstanding ABL
Obligations in such order as may be provided in the ABL Documents in an amount
sufficient to pay in full in cash all outstanding ABL Obligations (including the
discharge or cash collateralization (at one hundred and five percent (105%) of
the aggregate undrawn amount) of all outstanding letters of credit, if any,
constituting ABL Obligations and the discharge or cash collateralization (at one
hundred percent (100%) of the outstanding amount) of Cash Management
Obligations, if any, constituting ABL Obligations), together with the concurrent
permanent reduction of the revolving loan commitment thereunder in an amount
equal to the aggregate amount of such payment;

Fourth, to the Term Representatives for application to the payment of all
outstanding obligations under the Term Documents that do not constitute Term
Obligations in such order as may be provided in the Term Documents in an amount
sufficient to pay in full in cash all such obligations;

Fifth, to the ABL Agent for application to the payment of all outstanding
obligations under the ABL Documents that do not constitute ABL Obligations in
such order as may be provided in the ABL Documents in an amount sufficient to
pay in full in cash all such obligations; and

Sixth, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to any Borrower, or the
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.

 

-40-



--------------------------------------------------------------------------------

(b) Sale of Non-Cash Proceeds. In connection with the application of Proceeds
pursuant to Section 5.1(a), the Designated Term Representative may sell any
non-Cash Proceeds for cash prior to the application of the Proceeds thereof.

(c) Collections Applicable to ABL Priority Collateral. If the Designated Term
Representative or any other Term Secured Party collects or receives any Proceeds
of such foreclosure, collection or other enforcement that, if received by the
ABL Agent or any other ABL Secured Party, should have been applied to the
payment of the ABL Obligations in accordance with Section 5.2(a), whether after
the commencement of an Insolvency or Liquidation Proceeding or otherwise, such
Term Secured Party will forthwith deliver the same to the ABL Agent, for the
account of the holders of the ABL Obligations, to be applied in accordance with
Section 5.2(a). Until so delivered, such Proceeds will be held by that Term
Secured Party for the benefit of the holders of the ABL Obligations.

5.2 Application of Proceeds in Distributions by the ABL Agent.

(a) ABL Priority Collateral. Upon the exercise of remedies in respect of the ABL
Collateral, the ABL Agent will apply the Proceeds received by the ABL Agent or
any other ABL Secured Party of any collection, sale, foreclosure or other
realization upon any ABL Priority Collateral and, after the Discharge of Term
Obligations, the Proceeds of any collection, sale, foreclosure or other
realization of any Term Priority Collateral by the ABL Agent or any other ABL
Secured Party as expressly permitted hereunder, and the Proceeds of any title
insurance policy required under any Term Document or ABL Document permitted to
be received by it, in the following order of application:

First, to the payment of all costs and expenses incurred by the ABL Agent or any
co-trustee or agent of the ABL Agent in connection with any such collection,
sale, foreclosure or other realization upon the Collateral in accordance with
the terms of this Agreement;

Second, to the ABL Agent for application to the payment of all outstanding ABL
Obligations in such order as may be provided in the ABL Documents in an amount
sufficient to pay in full in cash all outstanding ABL Obligations (including the
discharge or cash collateralization (at one hundred and five percent (105%) of
the aggregate undrawn amount) of all outstanding letters of credit, if any,
constituting ABL Obligations and the cash collateralization (at one hundred
percent (100%) of the outstanding amount) of Cash Management Obligations, if
any, constituting ABL Obligations), together with the concurrent permanent
reduction of the revolving loan commitment thereunder in an amount equal to the
aggregate amount of such payment;

Third, to the Designated Term Representative for application to the payment of
all outstanding Term Obligations (pro rata to the outstanding amount of Term
Obligations at such time) in such order as may be provided in the Term Documents
in an amount sufficient to pay in full in cash all outstanding Term Obligations;

Fourth, to the ABL Agent for application to the payment of all outstanding
obligations under the ABL Documents that do not constitute ABL Obligations in
such order as may be provided in the ABL Documents in an amount sufficient to
pay in full in cash all such obligations, together with the concurrent permanent
reduction of the revolving loan commitment thereunder in an amount equal to the
aggregate amount of such payment;

Fifth, to the Designated Term Representative for application to the payment of
all outstanding obligations under the Term Documents that do not constitute Term
Obligations in such order as may be provided in the Term Documents in an amount
sufficient to pay in full in cash all such obligations; and

 

-41-



--------------------------------------------------------------------------------

Sixth, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to any Borrower or the
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.

Notwithstanding the foregoing, no application of any ABL Priority Collateral, or
Proceeds thereof, received in the ordinary course of business (such ABL Priority
Collateral, and the Proceeds thereof, “Ordinary Course Collections”) shall be
accompanied by a permanent reduction of revolving loan commitments as provided
in clause Second above and all Ordinary Course Collections received by ABL Agent
may be applied, reversed, reapplied, credited, or reborrowed, in whole or in
part, pursuant to the ABL Credit Agreement.

(b) Sale of Non-Cash Proceeds. In connection with the application of Proceeds
pursuant to Section 5.2(a), the ABL Agent may sell any non-Cash Proceeds for
cash prior to the application of the Proceeds thereof.

(c) Collections Applicable to Term Priority Collateral. If the ABL Agent or any
other ABL Secured Party collects or receives any Proceeds of such foreclosure,
collection or other enforcement that, if received by Designated Term
Representative or any Term Secured Party, should have been applied to the
payment of the Term Obligations in accordance with Section 5.1(a), whether after
the commencement of an Insolvency or Liquidation Proceeding or otherwise, such
ABL Secured Party will forthwith deliver the same to the Designated Term
Representative, for the account of the holders of the Term Obligations, to be
applied in accordance with Section 5.1(a). Until so delivered, such Proceeds
will be held by such ABL Secured Party for the benefit of the holders of the
Term Obligations.

5.3 Letters of Credit. Any distribution to be made in respect of undrawn amounts
of letters of credit (whether by cash collateralization or otherwise) pursuant
to Section 5.1 or Section 5.2 shall be made to the ABL Agent, to be retained in
a separate account, for the ratable portion of the ABL Obligations consisting of
such undrawn amounts of outstanding letters of credit, it being understood that
(i) if any such letter of credit is drawn upon, the ABL Agent shall pay to the
relevant ABL Secured Parties, on a ratable basis, the amount of cash held in
such separate account in respect of such letter of credit and (ii) if and to the
extent that any such letter of credit shall expire or terminate undrawn or drawn
only in part, the amount of cash held in such separate account therefor shall be
applied as if it were a newly received amount to be applied in accordance with
Section 5.1 or Section 5.2 (whichever was the applicable section for the
original distribution of such amount to such separate account).

Section 6. Miscellaneous.

6.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Term Documents or the ABL Documents, the
provisions of this Agreement shall govern and control. Each Secured Party
acknowledges and agrees that the terms and provisions of this Agreement do not
violate any term or provision of its respective Term Document or ABL Document.

6.2 Effectiveness; Continuing Nature of this Agreement; Severability.

(a) This Agreement shall become effective when executed and delivered by the
parties hereto. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding but, as to
any Grantor and the rights of the Secured Parties with respect thereto, shall
not survive the effectiveness of any plan of reorganization adopted in
connection therewith (subject to Sections 2.5(h) and 3.5(h) hereof). Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Borrower or any other Grantor shall include any Borrower or such Grantor as
debtor and debtor in possession and any receiver or trustee for any Borrower or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.

 

-42-



--------------------------------------------------------------------------------

(b) This Agreement shall terminate and be of no further force and effect:

(i) with respect to the ABL Agent, the other ABL Secured Parties and the ABL
Obligations, upon the Discharge of ABL Obligations, subject to the rights of the
ABL Secured Parties under Section 6.17; and

(ii) with respect to the Term Representatives, the other Term Secured Parties
and the Term Obligations, upon the Discharge of Term Obligations, subject to the
rights of the Term Secured Parties under Section 6.17.

6.3 Amendments; Waivers; Additional Debt. (a) No amendment, modification or
waiver of any of the provisions of this Agreement by the Term Representative or
the ABL Agent shall be deemed to be made unless the same shall be in writing
signed on behalf of each party hereto or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Notwithstanding the foregoing, any Borrower or any other Grantor
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly affected (which includes any amendment to the Grantors’ ability to
cause additional obligations to constitute Term Obligations or ABL Obligations
as any Borrower and/or any other Grantor may designate).

(b) To the extent, but only to the extent, permitted by the provisions of the
ABL Documents and the Term Documents, any Grantor may incur or issue and sell
one or more series or classes of Additional Term Obligations. Any such
additional class or series of Additional Term Obligations (the “Term Class
Debt”) may be secured by a Lien on the Collateral, in each case under and
pursuant to the relevant Term Security Documents for such Term Class Debt, if
and subject to the condition that the Representative of any such Term Class Debt
(each, a “Term Class Debt Representative”), acting on behalf of the holders of
such Term Class Debt (such Representative and holders in respect of any Term
Class Debt being referred to as the “Term Class Debt Parties”), becomes a party
to this Agreement by satisfying conditions (i) through (iii), as applicable, of
the immediately succeeding paragraph.

In order for a Term Class Debt Representative to become a party to this
Agreement:

(i) such Term Class Debt Representative shall have executed and delivered an ABL
Intercreditor Agreement Joinder substantially in the form of Exhibit A (with
such changes as may be reasonably approved by the existing Representatives and
such Term Class Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Term Class Debt in respect of which such Term
Class Debt Representative is the Representative and the related Term Class Debt
Parties become subject hereto and bound hereby;

(ii) Borrower shall have delivered to the existing Representatives a certificate
of an authorized officer of the Borrower designating indebtedness as Additional
Term Obligations hereunder, certifying that the incurrence of such indebtedness
and its designation as such hereunder is permitted by each ABL Document and Term
Document and that the conditions set forth in this Section 6.03(b) are satisfied
with respect to such Term Class Debt and, true and complete copies of each of
the Term Documents relating to such Term Class Debt, certified as being true and
correct by an authorized officer of the Borrower; and

(iii) the Term Documents relating to such Term Class Debt shall provide that
each Term Class Debt Party with respect to such Term Class Debt will be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Term Class Debt.

6.4 Information Concerning Financial Condition of any Borrower and its
Subsidiaries. The Term Representatives and the other Term Secured Parties, on
the one hand, and the ABL Agent and the other ABL Secured Parties, on the other
hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of any Borrower and its Subsidiaries and all endorsers
and/or guarantors of the Term Obligations or the ABL Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The Term Representatives and other Term Secured Parties
shall have no duty to advise the ABL Agent or any other ABL Secured Parties of
information known to it or them regarding such condition or any such
circumstances or otherwise. The ABL Agent and other ABL Secured Parties shall
have no duty to advise the Term Representatives or any other Term Secured
Parties of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either any Term Representative or
any of the other Term

 

-43-



--------------------------------------------------------------------------------

Secured Parties, on the one hand or the ABL Agent or any of the other ABL
Secured Parties, on the other hand, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to any other
party hereto, it or they shall be under no obligation (w) to make, and such
informing party shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

6.5 Submission to Jurisdiction; Waivers.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

(b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 6.5(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

6.6 Notices. All notices to the ABL Secured Parties and the Term Secured Parties
permitted or required under this Agreement shall also be sent to the ABL Agent
and the Term Representatives, respectively. Unless otherwise specifically
provided herein, any notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in Person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

6.7 Further Assurances. Each Term Representative, on behalf of itself and the
other Term Secured Parties that it represents, and the ABL Agent, on behalf of
itself and the other ABL Secured Parties, and each Grantor

 

-44-



--------------------------------------------------------------------------------

agrees that each of them shall take such further action and shall execute
(without recourse or warranty) and deliver such additional documents and
instruments (in recordable form, if requested) as any Term Representative or the
ABL Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. The parties hereto agree, subject to
the other provisions of this Agreement upon request by any Term Representative
or the ABL Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Term Priority Collateral and the ABL Priority Collateral
and the steps taken to perfect their respective Liens thereon and the identity
of the respective parties obligated under the Term Documents and the ABL
Documents.

6.8 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

6.9 Binding on Successors and Assigns. This Agreement shall be binding upon the
parties hereto, the Term Secured Parties, the ABL Secured Parties and their
respective successors and assigns.

6.10 Specific Performance. Each of the Term Representatives and the ABL Agent
may demand specific performance of this Agreement. Each Term Representative, on
behalf of itself and the other Term Secured Parties that it represents, and the
ABL Agent, on behalf of itself and the other ABL Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by any Term Representative or the ABL Agent,
as the case may be.

6.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

6.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic method shall be effective as delivery of a manually
executed counterpart of this Agreement or such other document or instrument, as
applicable.

6.13 Authorization; No Conflict. Each of the parties represents and warrants to
all other parties hereto that the execution, delivery and performance by or on
behalf of such party to this Agreement has been duly authorized by all necessary
action, corporate or otherwise, does not violate any provision of law,
governmental regulation, or any agreement or instrument by which such party is
bound, and requires no governmental or other consent that has not been obtained
and is not in full force and effect.

6.14 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of the Term Secured Parties, the ABL Secured
Parties and each of their respective successors and assigns. No other Person
shall have or be entitled to assert rights or benefits hereunder.

6.15 Provisions Solely to Define Relative Rights.

(a) The provisions of this Agreement are and are intended solely for the purpose
of defining the relative rights of the Term Secured Parties on the one hand and
the ABL Secured Parties on the other hand. None of any Borrower, any other
Grantor or any other creditor thereof shall have any rights hereunder unless
such person shall become a Term Secured Party pursuant to the provisions of the
Term Credit Agreement. Nothing in this Agreement is intended to or shall impair
the obligations of any Borrower or any other Grantor, which are absolute and
unconditional, to pay the Term Obligations and the ABL Obligations as and when
the same shall become due and payable in accordance with their terms.

(b) Nothing in this Agreement shall relieve any Borrower or any Grantor from the
performance of any term, covenant, condition or agreement on any Borrower’s, the
Borrowers’ or such Grantor’s part to be performed or

 

-45-



--------------------------------------------------------------------------------

observed under or in respect of any of the Collateral pledged by it or from any
liability to any Person under or in respect of any of such Collateral or impose
any obligation on any Representative to perform or observe any such term,
covenant, condition or agreement on any Borrower’s or such Grantor’s part to be
so performed or observed or impose any liability on any Representative for any
act or omission on the part of any Borrower’s or such Grantor relative thereto
or for any breach of any representation or warranty on the part of any Borrower
or such Grantor contained in this Agreement or any ABL Document or any Term
Document, or in respect of the Collateral pledged by it. The obligations of any
Borrower and each Grantor contained in this paragraph shall survive the
termination of this Agreement and the discharge of any Borrower or such
Grantor’s other obligations hereunder.

(c) Each of the Representatives acknowledge and agree that none has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any ABL Document or any Term
Document. Except as otherwise provided in this Agreement, each of the
Representatives will be entitled to manage and supervise their respective
extensions of credit to any Borrower or any of their Subsidiaries in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

6.16 Additional Grantors. Each Borrower will cause each Person that becomes a
Grantor or is a Subsidiary required by any Term Document or ABL Document to
consent to this Agreement, to execute and deliver to the parties hereto an ABL
Intercreditor Agreement Consent, whereupon such Person will be bound by the
terms hereof applicable to any of the Grantors in the Sections listed in that
ABL Intercreditor Agreement Consent to the same extent as if it had executed and
delivered a consent to this Agreement as of the date hereof. The Borrowers shall
promptly provide each Representative with a copy of each ABL Intercreditor
Agreement Consent executed and delivered pursuant to this Section 6.16.

6.17 Avoidance Issues. If any ABL Secured Party or Term Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of any Borrower or any other Grantor any amount
(a “Recovery”), then such ABL Secured Party or Term Secured Party, as
applicable, shall be entitled to a reinstatement of ABL Obligations or Term
Obligations, as applicable, with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to such Recovery (except as the
result of the effectiveness of a plan of reorganization adopted in an Insolvency
or Liquidation Proceeding), this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement and, to the extent the ABL Obligations and Term Obligations
were decreased in connection with such payment which gave rise to the Recovery,
the ABL Obligations and Term Obligations, as applicable, shall be increased to
such extent.

6.18 ABL Intercreditor Agreement. This Agreement is the ABL Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Credit Agreement.
Nothing in this Agreement shall be deemed to subordinate the right of any ABL
Secured Party to receive payment to the right of any Term Secured Party to
receive payment or of any Term Secured Party to receive payment to the right of
any ABL Secured Party to receive payment (whether before or after the occurrence
of an Insolvency or Liquidation Proceeding), it being the intent of the parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.

6.19 Separate Grants of Security and Separate Classification.

(a) Each Term Representative, for itself and on behalf of the Term Secured
Parties, and the ABL Agent, for itself and on behalf of the ABL Secured Parties,
acknowledges and agrees that the grants of Liens pursuant to the ABL Documents
and the Term Documents constitute separate and distinct grants of Liens, and
because of, among other things, their differing rights in the Collateral, the
Term Obligations are fundamentally different from the ABL Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. In furtherance of the foregoing, each Term
Representative, for itself and on behalf of the Term Secured Parties, and the
ABL Agent, for itself and on behalf of the ABL Secured Parties, each agrees that
the Term Secured Parties and the ABL Secured Parties will vote as separate
classes in connection with any plan of reorganization in any Insolvency or
Liquidation Proceeding and that no Representative nor any Secured Party will
seek to vote with the other as a single class in connection with any plan of
reorganization in any Insolvency or Liquidation Proceeding.

 

-46-



--------------------------------------------------------------------------------

(b) To further effectuate the intent of the parties as provided in this
Section 6.19, if it is held that the claims of the Term Secured Parties and the
ABL Secured Parties in respect of the Term Priority Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each Term Representative, for itself and on behalf of the Term
Secured Parties and the ABL Agent, for itself and on behalf of the ABL Secured
Parties, hereby acknowledges and agrees that, subject to Sections 2.1(a) and 5,
all distributions in respect of the Term Priority Collateral shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Term Priority Collateral (with the effect being that,
to the extent that the aggregate value of the Term Priority Collateral is
sufficient (for this purpose ignoring all claims held by the ABL Secured
Parties), the Term Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, including
any additional interest payable pursuant to the Term Documents, arising from or
related to a default, which is disallowed as a claim in any Insolvency or
Liquidation Proceeding) before any distribution in respect of the Term Priority
Collateral is made in respect of the claims held by the ABL Secured Parties,
with the ABL Agent, for itself and on behalf of the ABL Secured Parties, hereby
acknowledging and agreeing to turn over to the Designated Term Representative,
for itself and on behalf of the Term Secured Parties, amounts otherwise received
or receivable by them in respect of the Term Priority Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the ABL Secured Parties).

(c) To further effectuate the intent of the parties as provided in this
Section 6.19, if it is held that the claims of the Term Secured Parties and the
ABL Secured Parties in respect of the ABL Priority Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each Term Representative, for itself and on behalf of the Term
Secured Parties and the ABL Agent, for itself and on behalf of the ABL Secured
Parties, hereby acknowledges and agrees that, subject to Sections 2.1(a) and 5,
all distributions in respect of the ABL Priority Collateral shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the ABL Priority Collateral (with the effect being that,
to the extent that the aggregate value of the ABL Priority Collateral is
sufficient (for this purpose ignoring all claims held by the Term Secured
Parties), the ABL Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, including
any additional interest payable pursuant to the ABL Documents, arising from or
related to a default, which is disallowed as a claim in any Insolvency or
Liquidation Proceeding) before any distribution in respect of the ABL Priority
Collateral is made in respect of the claims held by the Term Secured Parties,
with each Term Representative, for itself and on behalf of the Term Secured
Parties, hereby acknowledging and agreeing to turn over the ABL Agent, for
itself and on behalf of the ABL Secured Parties, amounts otherwise received or
receivable by them in respect of the ABL Priority Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Term Secured Parties).

[Signature Page to Follow]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this ABL Intercreditor
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

Address:   WELLS FARGO BANK, NATIONAL ASSOCIATION,
as ABL Agent

Wells Fargo Bank, National Association

100 Park Avenue, 14th Floor

   

/s/ Guido Cuomo

  By:   New York, New York 10017     Name:   Guido Cuomo Attn: Portfolio Manager
- Oneida/Anchor     Title:   Authorized Signatory Fax No.: 855-434-1989      

[EveryWare Intercreditor Signature Page]



--------------------------------------------------------------------------------

Address:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as Term Administrative Agent

Deutsche Bank AG New York Branch

60 Wall Street

  By:   /s/ Dusan Lazarov New York, New York 10005     Name:   Dusan Lazarov
Attention: Dusan Lazarov     Title:   Director Tel. No.: (212) 250-0211      
Facsimile: (212) 797-5695         By:   /s/ Michael Getz     Name:   Michael
Getz     Title:   Vice President

[EveryWare Intercreditor Signature Page]



--------------------------------------------------------------------------------

CONSENT

The undersigned hereby (i) acknowledged and consent to the terms of the ABL
Intercreditor Agreement, (ii) agree to the terms applicable to any of the
Grantors in the ABL Intercreditor Agreement, and (iii) have caused this Consent
to be executed by their respective officers or representatives as of May 21,
2013.

 

ONEIDA LTD. By:   /s/ Bernard Peters   Name:   Bernard Peters   Title:   Chief
Financial Officer ANCHOR HOCKING, LLC By:   /s/ Bernard Peters   Name:   Bernard
Peters   Title:   Chief Financial Officer UNIVERSAL TABLETOP, INC. By:   /s/
Bernard Peters   Name:   Bernard Peters   Title:   Chief Financial Officer

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD.

SAKURA, INC.

THC SYSTEMS, INC.

KEN WOOD SILVER COMPANY, INC.

ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC.

By:   /s/ Bernard Peters   Name:   Bernard Peters   Title:   Chief Financial
Officer

[EveryWare Intercreditor Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

to ABL Intercreditor Agreement

[FORM OF] ABL INTERCREDITOR AGREEMENT JOINDER NO. [    ] dated as of
[            ], 201[  ] (this “Joinder Agreement”), to the ABL INTERCREDITOR
AGREEMENT dated as of May 21, 2013 (the “Intercreditor Agreement”), among WELLS
FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent, DEUTSCHE BANK AG NEW YORK
BRANCH, as Term Administrative Agent, and the additional Representatives from
time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

B. As a condition to the ability of the Grantors to incur Additional Term
Obligations and to secure such Term Class Debt (and guarantees thereof) with
Liens on the Collateral, in each case under and pursuant to the Term Security
Documents, the Term Class Representative in respect of such Term Class Debt is
required to become a Representative under, and such Term Class Debt and the Term
Class Debt Parties in respect thereof are required to become subject to and
bound by, the Intercreditor Agreement. Section 6.03(b) of the ABL Intercreditor
Agreement provides that such Term Class Debt Representative may become a
Representative under, and such Term Class Debt and such Term Class Debt Parties
may become subject to and bound by, the ABL Intercreditor Agreement, pursuant to
the execution and delivery by the Term Class Debt Representative of an
instrument in the form of this ABL Intercreditor Agreement Joinder and the
satisfaction of the other conditions set forth in Section 6.03(b) of the
Intercreditor Agreement. The undersigned Term Class Debt Representative (the
“New Representative”) is executing this ABL Intercreditor Agreement Joinder in
accordance with the requirements of the ABL Documents and the Term Documents.

Accordingly, the existing Representatives and the New Representative agree as
follows:

SECTION 1. In accordance with Section 6.03(b) of the ABL Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Term Class Debt and Term Class Debt
Parties become subject to and bound by, the ABL Intercreditor Agreement with the
same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Term Class Debt Parties, hereby agrees to all the terms and provisions of
the ABL Intercreditor Agreement applicable to it as a Term Representative and to
the Term Class Debt Parties that it represents as Term Secured Parties. Each
reference to a “Representative” or “Term Representative” in the ABL
Intercreditor Agreement shall be deemed to include the New Representative. The
ABL Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the existing
Representatives and the other Secured Parties that (a) it has full power and
authority to enter into this ABL Intercreditor Agreement Joinder, in its
capacity as [agent] [trustee] under [describe new documents], (b) this ABL
Intercreditor Agreement Joinder has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with the terms of such ABL Intercreditor Agreement
Joinder and (c) the Term Documents relating to such Term Class Debt provide
that, upon the New Representative’s entry into this ABL Intercreditor Agreement
Joinder, the Term Class Debt Parties in respect of such Term Class Debt will be
subject to and bound by the provisions of the ABL Intercreditor Agreement as
Term Secured Parties.

SECTION 3. This ABL Intercreditor Agreement Joinder may be executed by one or
more of the parties to this ABL Intercreditor Agreement Joinder on any number of
separate counterparts (including by facsimile or other electronic image scan
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this ABL
Intercreditor Agreement Joinder signed by all the parties shall be lodged with
the Borrowers, the ABL Agent and the Designated Term Representative. Delivery of
an executed counterpart of a signature page of this ABL Intercreditor Agreement
Joinder by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this ABL
Intercreditor Agreement Joinder.

 

A-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the ABL Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS ABL INTERCREDITOR AGREEMENT JOINDER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ABL INTERCREDITOR AGREEMENT JOINDER AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS ABL
INTERCREDITOR AGREEMENT JOINDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

SECTION 6. Any provision of this ABL Intercreditor Agreement Joinder that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or in the ABL Intercreditor
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 6.06 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the existing Representatives have
duly executed this ABL Intercreditor Agreement Joinder as of the day and year
first above written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] for the holders of
[            ] By:  

 

  Name:   Title:   Address for notices:   attention of:   Telecopy:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent

By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Term Administrative Agent

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

Acknowledged by: ONEIDA LTD. By:  

 

  Name:     Title:   ANCHOR HOCKING, LLC By:  

 

  Name:     Title:   UNIVERSAL TABLETOP, INC. By:  

 

  Name:     Title:   BUFFALO CHINA, INC. DELCO INTERNATIONAL, LTD. SAKURA, INC.
THC SYSTEMS, INC. KEN WOOD SILVER COMPANY, INC. ONEIDA SILVERSMITHS INC. ONEIDA
INTERNATIONAL INC. ONEIDA FOOD SERVICE, INC. By:  

 

  Name:     Title:  

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

to ABL Intercreditor Agreement

FORM OF

ABL INTERCREDITOR AGREEMENT CONSENT

The undersigned hereby (i) acknowledge and consent to the terms of the ABL
Intercreditor Agreement dated as of May 21, 2013 (the “ABL Intercreditor
Agreement”) between WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent, and
DEUTSCHE BANK AG NEW YORK BRANCH, as Term Administrative Agent, as amended,
restated, supplemented, amended and restated or otherwise modified and in effect
from time to time, for all purposes on the terms set forth therein, (ii) agree
to be bound by the terms of the ABL Intercreditor Agreement applicable to any of
the Grantors under the ABL Intercreditor Agreement as fully as if the
undersigned had executed and delivered a consent to the ABL Intercreditor
Agreement as of the date thereof, and (iii) have caused this Consent to be
executed by their respective officers or representatives as of the      day of
            ,         .

 

[                                         ] By:  

 

  Name:   Title:

 

B-1